
	

114 HR 963 IH: Hardrock Mining Reform and Reclamation Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 963
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Grijalva (for himself, Mr. DeFazio, Mr. Lowenthal, Mr. Beyer, Ms. Tsongas, Mr. Cartwright, Mr. Huffman, Mr. Tonko, Mr. Blumenauer, Ms. Clark of Massachusetts, Ms. Lee, Mr. Levin, Ms. McCollum, Mr. McDermott, Mr. Quigley, Mr. Schiff, and Mr. Takai) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To modify the requirements applicable to locatable minerals on public domain lands, consistent with
			 the principles of self-initiation of mining claims, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Hardrock Mining Reform and Reclamation Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions and references.
					Sec. 3. Application rules.
					Title I—Mineral exploration and development
					Sec. 101. Limitation on patents.
					Sec. 102. Royalty.
					Sec. 103. Hardrock mining claim maintenance fee.
					Sec. 104. Effect of payments for use and occupancy of claims.
					Title II—Protection of special places
					Sec. 201. Lands open to location.
					Sec. 202. Withdrawal petitions by States, political subdivisions, and Indian tribes.
					Title III—Environmental Considerations of Mineral Exploration and Development
					Sec. 301. General standard for hardrock mining on Federal land.
					Sec. 302. Permits.
					Sec. 303. Exploration permit.
					Sec. 304. Operations permit.
					Sec. 305. Persons ineligible for permits.
					Sec. 306. Financial assurance.
					Sec. 307. Operation and reclamation.
					Sec. 308. State law and regulation.
					Sec. 309. Limitation on the issuance of permits.
					Title IV—Mining Mitigation
					Subtitle A—Hardrock Minerals Fund
					Sec. 401. Definitions.
					Sec. 402. Establishment of Fund.
					Sec. 403. Contents of Fund.
					Sec. 404. Subaccounts.
					Sec. 405. Displaced material reclamation fee.
					Subtitle B—Use of Hardrock Reclamation Account
					Sec. 411. Use and objectives of the account.
					Sec. 412. Eligible lands and waters.
					Sec. 413. Authorization of appropriations.
					Subtitle C—Use of Hardrock Community Impact Assistance Account
					Sec. 421. Use and objectives of the account.
					Sec. 422. Allocation of funds.
					Title V—Administrative and Miscellaneous Provisions
					Subtitle A—Administrative Provisions
					Sec. 501. Policy functions.
					Sec. 502. User fees.
					Sec. 503. Inspection and monitoring.
					Sec. 504. Citizens suits.
					Sec. 505. Administrative and judicial review.
					Sec. 506. Enforcement.
					Sec. 507. Regulations.
					Sec. 508. Effective date.
					Subtitle B—Miscellaneous Provisions
					Sec. 511. Oil shale claims.
					Sec. 512. Purchasing power adjustment.
					Sec. 513. Savings clause.
					Sec. 514. Availability of public records.
					Sec. 515. Miscellaneous powers.
					Sec. 516. Multiple mineral development and surface resources.
					Sec. 517. Mineral materials.
					Title VI—Good Samaritan Cleanup of Abandoned Hardrock Mines
					Sec. 601. Short title.
					Sec. 602. Findings; purposes.
					Sec. 603. Scope.
					Sec. 604. Good Samaritan discharge permits.
			2.Definitions and references
 (a)In generalAs used in this Act: (1)The term affiliate means with respect to any person, any of the following:
 (A)Any person who controls, is controlled by, or is under common control with such person. (B)Any partner of such person.
 (C)Any person owning at least 10 percent of the voting shares of such person. (2)The term applicant means any person applying for a permit under this Act or a modification to or a renewal of a permit under this Act.
 (3)The term beneficiation means the crushing and grinding of locatable mineral ore and such processes as are employed to free the mineral from other constituents, including but not necessarily limited to, physical and chemical separation techniques.
 (4)The term casual use— (A)subject to subparagraphs (B) and (C), means mineral activities that do not ordinarily result in any disturbance of public lands and resources;
 (B)includes collection of geochemical, rock, soil, or mineral specimens using handtools, hand panning, or nonmotorized sluicing; and
 (C)does not include— (i)the use of mechanized earth-moving equipment, suction dredging, or explosives;
 (ii)the use of motor vehicles in areas closed to off-road vehicles; (iii)the construction of roads or drill pads; and
 (iv)the use of toxic or hazardous materials. (5)The term claim holder means a person holding a mining claim, millsite claim, or tunnel site claim located under the general mining laws and maintained in compliance with such laws and this Act. Such term may include an agent of a claim holder.
 (6)The term control means having the ability, directly or indirectly, to determine (without regard to whether exercised through one or more corporate structures) the manner in which an entity conducts mineral activities, through any means, including without limitation, ownership interest, authority to commit the entity’s real or financial assets, position as a director, officer, or partner of the entity, or contractual arrangement.
 (7)The term exploration— (A)subject to subparagraphs (B) and (C), means creating surface disturbance other than casual use, to evaluate the type, extent, quantity, or quality of minerals present;
 (B)includes mineral activities associated with sampling, drilling, and analyzing locatable mineral values; and
 (C)does not include extraction of mineral material for commercial use or sale. (8)The term Federal land means any land, and any interest in land, that is owned by the United States and open to location of mining claims under the general mining laws and title II of this Act.
 (9)The term Indian lands means lands held in trust for the benefit of an Indian tribe or individual or held by an Indian tribe or individual subject to a restriction by the United States against alienation.
 (10)The term Indian tribe means any Indian tribe, band, nation, pueblo, or other organized group or community, including any Alaska Native village or regional corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
 (11)The term locatable mineral— (A)subject to subparagraph (B), means any mineral, the legal and beneficial title to which remains in the United States and that is not subject to disposition under any of—
 (i)the Mineral Leasing Act (30 U.S.C. 181 et seq.); (ii)the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.);
 (iii)the Act of July 31, 1947, commonly known as the Materials Act of 1947 (30 U.S.C. 601 et seq.); or (iv)the Mineral Leasing for Acquired Lands Act (30 U.S.C. 351 et seq.); and
 (B)does not include any mineral that is subject to a restriction against alienation imposed by the United States and is—
 (i)held in trust by the United States for any Indian or Indian tribe, as defined in section 2 of the Indian Mineral Development Act of 1982 (25 U.S.C. 2101); or
 (ii)owned by any Indian or Indian tribe, as defined in that section. (12)The term mineral activities means any activity on a mining claim, millsite claim, or tunnel site claim for, related to, or incidental to, mineral exploration, mining, beneficiation, processing, or reclamation activities for any locatable mineral.
 (13)The term National Conservation System unit means any unit of the National Park System, National Wildlife Refuge System, National Wild and Scenic Rivers System, or National Trails System, or a National Conservation Area, a National Recreation Area, a National Monument, or any unit of the National Wilderness Preservation System.
 (14)The term operator means any person proposing or authorized by a permit issued under this Act to conduct mineral activities and any agent of such person.
 (15)The term person means an individual, Indian tribe, partnership, association, society, joint venture, joint stock company, firm, company, corporation, cooperative, or other organization and any instrumentality of State or local government including any publicly owned utility or publicly owned corporation of State or local government.
 (16)The term processing means processes downstream of beneficiation employed to prepare locatable mineral ore into the final marketable product, including but not limited to smelting and electrolytic refining.
 (17)The term Secretary means the Secretary of the Interior, unless otherwise specified. (18)The term temporary cessation means a halt in mine-related production activities for a continuous period of no longer than 5 years.
 (19)The term undue degradation means irreparable harm to significant scientific, cultural, or environmental resources on public lands that cannot be effectively mitigated.
 (b)Valid existing rightsAs used in this Act, the term valid existing rights means a mining claim or millsite claim located on lands described in section 201(b), that— (1)was properly located and maintained under the general mining laws prior to the date of enactment of this Act;
 (2)was supported by a discovery of a valuable mineral deposit within the meaning of the general mining laws on the date of enactment of this Act, or satisfied the limitations under existing law for millsite claims; and
 (3)continues to be valid under this Act. (c)References to other laws (1)Any reference in this Act to the term general mining laws is a reference to those Acts that generally comprise chapters 2, 12A, and 16, and sections 161 and 162, of title 30, United States Code.
 (2)Any reference in this Act to the Act of July 23, 1955, is a reference to the Act entitled An Act to amend the Act of July 31, 1947 (61 Stat. 681) and the mining laws to provide for multiple use of the surface of the same tracts of the public lands, and for other purposes (30 U.S.C. 601 et seq.).
 (d)References to this ActExcept as otherwise expressly provided, any reference to this Act contained in this section, section 3, or titles I through V shall be treated as referring only to the provisions of this section, section 3, and titles I through V.
			3.Application rules
 (a)In generalThis Act applies to any mining claim, millsite claim, or tunnel site claim located under the general mining laws, before, on, or after the date of enactment of this Act, except as provided in subsection (b).
			(b)Preexisting claims
 (1)Any unpatented mining claim or millsite claim located under the general mining laws before the date of enactment of this Act for which a plan of operation has not been approved or a notice filed prior to the date of enactment shall, upon the effective date of this Act, be subject to the requirements of this Act, except as provided in paragraph (2).
				(2)
 (A)If a plan of operations is approved for mineral activities on any claim or site referred to in paragraph (1) prior to the date of enactment of this Act but such operations have not commenced prior to the date of enactment of this Act—
 (i)during the 10-year period beginning on the date of enactment of this Act, mineral activities at such claim or site shall be subject to such plan of operations;
 (ii)during such 10-year period, modifications of any such plan may be made in accordance with the provisions of law applicable prior to the enactment of this Act if such modifications are deemed minor by the Secretary concerned; and
 (iii)the operator shall bring such mineral activities into compliance with this Act by the end of such 10-year period.
 (B)Where an application for modification of a plan of operations referred to in subparagraph (A)(ii) has been timely submitted and an approved plan expires prior to Secretarial action on the application, mineral activities and reclamation may continue in accordance with the terms of the expired plan until the Secretary makes an administrative decision on the application.
					(c)Federal Lands Subject to Existing Permit
 (1)Any Federal land shall be subject to the requirements of section 102(a)(2) if the land is— (A)subject to an operations permit; and
 (B)producing valuable locatable minerals in commercial quantities prior to the date of enactment of this Act.
 (2)Any Federal land added through a plan modification to an operations permit on Federal land that is submitted after the date of enactment of this Act shall be subject to the terms of section 102(a)(3).
 (d)Application of Act to beneficiation and processing of non-Federal minerals on Federal landsThe provisions of this Act (including the environmental protection requirements of title III) shall apply in the same manner and to the same extent to mining claims, millsite claims, and tunnel site claims used for beneficiation or processing activities for any mineral without regard to whether or not the legal and beneficial title to the mineral is held by the United States. This subsection applies only to minerals that are locatable minerals or minerals that would be locatable minerals if the legal and beneficial title to such minerals were held by the United States.
			IMineral exploration and development
			101.Limitation on patents
				(a)Mining claims
 (1)Determinations requiredAfter the date of enactment of this Act, no patent shall be issued by the United States for any mining claim located under the general mining laws unless the Secretary determines that, for the claim concerned—
 (A)a patent application was filed with the Secretary on or before September 30, 1994; and (B)all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims and sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims were fully complied with by that date.
 (2)Right to patentIf the Secretary makes the determinations referred to in subparagraphs (A) and (B) of paragraph (1) for any mining claim, the holder of the claim shall be entitled to the issuance of a patent in the same manner and degree to which such claim holder would have been entitled to prior to the enactment of this Act, unless and until such determinations are withdrawn or invalidated by the Secretary or by a court of the United States.
					(b)Millsite claims
 (1)Determinations requiredAfter the date of enactment of this Act, no patent shall be issued by the United States for any millsite claim located under the general mining laws unless the Secretary determines that for the millsite concerned—
 (A)a patent application for such land was filed with the Secretary on or before September 30, 1994; and
 (B)all requirements applicable to such patent application were fully complied with by that date. (2)Right to patentIf the Secretary makes the determinations referred to in subparagraphs (A) and (B) of paragraph (1) for any millsite claim, the holder of the claim shall be entitled to the issuance of a patent in the same manner and degree to which such claim holder would have been entitled to prior to the enactment of this Act, unless and until such determinations are withdrawn or invalidated by the Secretary or by a court of the United States.
					102.Royalty
				(a)Reservation of royalty
 (1)In generalExcept as provided in paragraph (2) and subject to paragraph (3), production of all locatable minerals from any mining claim located under the general mining laws and maintained in compliance with this Act, or mineral concentrates or products derived from locatable minerals from any such mining claim, as the case may be, shall be subject to a royalty of 8 percent of the gross income from mining. The claim holder or any operator to whom the claim holder has assigned the obligation to make royalty payments under the claim and any person who controls such claim holder or operator shall be liable for payment of such royalties.
 (2)Royalty for Federal lands subject to existing permitThe royalty under paragraph (1) shall be 4 percent in the case of any Federal land that— (A)is subject to an operations permit on the date of the enactment of this Act; and
 (B)produces valuable locatable minerals in commercial quantities on the date of enactment of this Act. (3)Federal land added to existing operations permitAny Federal land added through a plan modification to an operations permit that is submitted after the date of enactment of this Act shall be subject to the royalty that applies to Federal land under paragraph (1).
 (4)DepositAmounts received by the United States as royalties under this subsection shall be deposited into the account established under section 401.
					(5)Limitation on application
 (A)In generalAny royalty under this subsection shall not apply for a person for any tax year for which the person certifies to the Secretary in writing that the person and all related parties with respect to such person, in the aggregate, had annual gross income from mineral production in an amount less than $100,000.
 (B)Aggregation of incomeThe dollar amount in subparagraph (A) shall be applied, for a person, to the aggregate of all annual gross income from mineral production under all mining claims held by or assigned to such person or any related parties with respect to such person, including mining claims located or for which a patent was issued before the date of the enactment of this Act.
 (C)Related parties definedFor the purposes of this paragraph, the term related parties means, with respect to a person— (i)the spouse and all dependents (as defined in section 152 of the Internal Revenue Code of 1986 (26 U.S.C. 152)) of the person; or
 (ii)another person who is affiliated with the person, including— (I)another person controlled by, controlling, or under common control with the person; and
 (II)a subsidiary or parent company or corporation of the person. (b)Duties of claim holders, operators, and transporters (1)A person—
 (A)who is required to make any royalty payment under this section shall make such payments to the United States at such times and in such manner as the Secretary may by rule prescribe; and
 (B)shall notify the Secretary, in the time and manner as may be specified by the Secretary, of any assignment that such person may have made of the obligation to make any royalty or other payment under a mining claim.
 (2)Any person paying royalties under this section shall file a written instrument, together with the first royalty payment, affirming that such person is responsible for making proper payments for all amounts due for all time periods for which such person has a payment responsibility. Such responsibility for the periods referred to in the preceding sentence shall include any and all additional amounts billed by the Secretary and determined to be due by final agency or judicial action. Any person liable for royalty payments under this section who assigns any payment obligation shall remain jointly and severally liable for all royalty payments due for the claim for the period.
 (3)A person conducting mineral activities shall— (A)develop and comply with the site security provisions in the operations permit designed to protect from theft the locatable minerals, concentrates or products derived therefrom which are produced or stored on a mining claim, and such provisions shall conform with such minimum standards as the Secretary may prescribe by rule, taking into account the variety of circumstances on mining claims; and
 (B)not later than the 5th business day after production begins anywhere on a mining claim, or production resumes after more than 90 days after production was suspended, notify the Secretary, in the manner prescribed by the Secretary, of the date on which such production has begun or resumed.
 (4)The Secretary may by rule require any person engaged in transporting a locatable mineral, concentrate, or product derived therefrom to carry on his or her person, in his or her vehicle, or in his or her immediate control, documentation showing, at a minimum, the amount, origin, and intended destination of the locatable mineral, concentrate, or product derived therefrom in such circumstances as the Secretary determines is appropriate.
					(c)Recordkeeping and reporting requirements
 (1)A claim holder, operator, or other person directly involved in developing, producing, processing, transporting, purchasing, or selling locatable minerals, concentrates, or products derived therefrom, subject to this Act, through the point of royalty computation shall establish and maintain any records, make any reports, and provide any information that the Secretary may reasonably require for the purposes of implementing this section or determining compliance with rules or orders under this section. Such records shall include, but not be limited to, periodic reports, records, documents, and other data. Such reports may also include, but not be limited to, pertinent technical and financial data relating to the quantity, quality, composition volume, weight, and assay of all minerals extracted from the mining claim. Upon the request of any officer or employee duly designated by the Secretary conducting an audit or investigation pursuant to this section, the appropriate records, reports, or information that may be required by this section shall be made available for inspection and duplication by such officer or employee. Failure by a claim holder, operator, or other person referred to in the first sentence to cooperate with such an audit, provide data required by the Secretary, or grant access to information may, at the discretion of the Secretary, result in involuntary forfeiture of the claim.
 (2)Records required by the Secretary under this section shall be maintained for 7 years after release of financial assurance under section 306 unless the Secretary notifies the operator that the Secretary has initiated an audit or investigation involving such records and that such records must be maintained for a longer period. In any case when an audit or investigation is underway, records shall be maintained until the Secretary releases the operator of the obligation to maintain such records.
 (d)AuditsThe Secretary is authorized to conduct such audits of all claim holders, operators, transporters, purchasers, processors, or other persons directly or indirectly involved in the production or sales of minerals covered by this Act, as the Secretary deems necessary for the purposes of ensuring compliance with the requirements of this section. For purposes of performing such audits, the Secretary shall, at reasonable times and upon request, have access to, and may copy, all books, papers and other documents that relate to compliance with any provision of this section by any person.
				(e)Cooperative agreements
 (1)The Secretary is authorized to enter into cooperative agreements with the Secretary of Agriculture to share information concerning the royalty management of locatable minerals, concentrates, or products derived therefrom, to carry out inspection, auditing, investigation, or enforcement (not including the collection of royalties, civil or criminal penalties, or other payments) activities under this section in cooperation with the Secretary, and to carry out any other activity described in this section.
 (2)Except as provided in paragraph (3)(A) of this subsection (relating to trade secrets), and pursuant to a cooperative agreement, the Secretary of Agriculture shall, upon request, have access to all royalty accounting information in the possession of the Secretary respecting the production, removal, or sale of locatable minerals, concentrates, or products derived therefrom from claims on lands open to location under this Act.
 (3)Trade secrets, proprietary, and other confidential information protected from disclosure under section 552 of title 5, United States Code, popularly known as the Freedom of Information Act, shall be made available by the Secretary to other Federal agencies as necessary to assure compliance with this Act and other Federal laws. The Secretary, the Secretary of Agriculture, the Administrator of the Environmental Protection Agency, and other Federal officials shall ensure that such information is provided protection in accordance with the requirements of that section.
					(f)Interest and substantial underreporting assessments
 (1)In the case of mining claims where royalty payments are not received by the Secretary on the date that such payments are due, the Secretary shall charge interest on such underpayments at the same interest rate as the rate applicable under section 6621(a)(2) of the Internal Revenue Code of 1986. In the case of an underpayment, interest shall be computed and charged only on the amount of the deficiency and not on the total amount.
 (2)If there is any underreporting of royalty owed on production from a claim for any production month by any person liable for royalty payments under this section, the Secretary shall assess a penalty of not greater than 25 percent of the amount of that underreporting.
 (3)For the purposes of this subsection, the term underreporting means the difference between the royalty on the value of the production that should have been reported and the royalty on the value of the production which was reported, if the value that should have been reported is greater than the value that was reported.
 (4)The Secretary may waive or reduce the assessment provided in paragraph (2) of this subsection if the person liable for royalty payments under this section corrects the underreporting before the date such person receives notice from the Secretary that an underreporting may have occurred, or before 90 days after the date of the enactment of this section, whichever is later.
 (5)The Secretary shall waive any portion of an assessment under paragraph (2) of this subsection attributable to that portion of the underreporting for which the person responsible for paying the royalty demonstrates that—
 (A)such person had written authorization from the Secretary to report royalty on the value of the production on basis on which it was reported;
 (B)such person had substantial authority for reporting royalty on the value of the production on the basis on which it was reported;
 (C)such person previously had notified the Secretary, in such manner as the Secretary may by rule prescribe, of relevant reasons or facts affecting the royalty treatment of specific production which led to the underreporting; or
 (D)such person meets any other exception which the Secretary may, by rule, establish. (6)All penalties collected under this subsection shall be deposited in the Locatable Minerals Fund established under title IV.
 (g)DelegationFor the purposes of this section, the term Secretary means the Secretary of the Interior acting through the Director of the Minerals Management Service.
 (h)Expanded royalty obligationsEach person liable for royalty payments under this section shall be jointly and severally liable for royalty on all locatable minerals, concentrates, or products derived therefrom lost or wasted from a mining claim located under the general mining laws and maintained in compliance with this Act when such loss or waste is due to negligence on the part of any person or due to the failure to comply with any rule, regulation, or order issued under this section.
 (i)Gross income from mining definedFor the purposes of this section, for any locatable mineral, the term gross income from mining has the same meaning as the term gross income in section 613(c) of the Internal Revenue Code of 1986. (j)Effective dateThe royalty under this section shall take effect with respect to the production of locatable minerals after the enactment of this Act, but any royalty payments attributable to production during the first 12 calendar months after the enactment of this Act shall be payable at the expiration of such 12-month period.
 (k)Failure To comply with royalty requirementsAny person who fails to comply with the requirements of this section or any regulation or order issued to implement this section shall be liable for a civil penalty under section 109 of the Federal Oil and Gas Royalty Management Act (30 U.S.C. 1719) to the same extent as if the claim located under the general mining laws and maintained in compliance with this Act were a lease under that Act.
				103.Hardrock mining claim maintenance fee
				(a)Fee
 (1)Except as provided in section 2511(e)(2) of the Energy Policy Act of 1992 (relating to oil shale claims), for each unpatented mining claim, mill or tunnel site on federally owned lands, whether located before, on, or after enactment of this Act, each claimant shall pay to the Secretary, on or before August 31 of each year, a claim maintenance fee of $200 per claim to hold such unpatented mining claim, mill or tunnel site for the assessment year beginning at noon on the next day, September 1. Such claim maintenance fee shall be in lieu of the assessment work requirement contained in the Mining Law of 1872 (30 U.S.C. 28 et seq.) and the related filing requirements contained in section 314 (a) and (c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744 (a) and (c)).
					(2)
 (A)The claim maintenance fee required under this subsection shall be waived for a claimant who certifies in writing to the Secretary that on the date the payment was due, the claimant and all related parties—
 (i)held not more than 10 mining claims, mill sites, or tunnel sites, or any combination thereof, on public lands; and
 (ii)have performed assessment work required under the Mining Law of 1872 (30 U.S.C. 28 et seq.) to maintain the mining claims held by the claimant and such related parties for the assessment year ending on noon of September 1 of the calendar year in which payment of the claim maintenance fee was due.
 (B)For purposes of subparagraph (A), with respect to any claimant, the term all related parties means— (i)the spouse and dependent children (as defined in section 152 of the Internal Revenue Code of 1986), of the claimant; or
 (ii)a person affiliated with the claimant, including— (I)a person controlled by, controlling, or under common control with the claimant; or
 (II)a subsidiary or parent company or corporation of the claimant. (3) (A)The Secretary shall adjust the fees required by this subsection to reflect changes in the Consumer Price Index published by the Bureau of Labor Statistics of the Department of Labor every 5 years after the date of enactment of this Act, or more frequently if the Secretary determines an adjustment to be reasonable.
 (B)The Secretary shall provide claimants notice of any adjustment made under this paragraph not later than July 1 of any year in which the adjustment is made.
 (C)A fee adjustment under this paragraph shall begin to apply the calendar year following the calendar year in which it is made.
 (4)Moneys received under this subsection that are not otherwise allocated for the administration of the mining laws by the Department of the Interior shall be deposited in the Locatable Minerals Fund established by this Act.
					(b)Location
 (1)Notwithstanding any provision of law, for every unpatented mining claim, mill or tunnel site located after the date of enactment of this Act and before September 30, 1998, the locator shall, at the time the location notice is recorded with the Bureau of Land Management, pay to the Secretary a location fee, in addition to the fee required by subsection (a) of $50 per claim.
 (2)Moneys received under this subsection that are not otherwise allocated for the administration of the mining laws by the Department of the Interior shall be deposited in the Locatable Minerals Fund established by this Act.
 (c)Co-OwnershipThe co-ownership provisions of the Mining Law of 1872 (30 U.S.C. 28 et seq.) will remain in effect except that the annual claim maintenance fee, where applicable, shall replace applicable assessment requirements and expenditures.
 (d)Failure To payFailure to pay the claim maintenance fee as required by subsection (a) shall conclusively constitute a forfeiture of the unpatented mining claim, mill or tunnel site by the claimant and the claim shall be deemed null and void by operation of law.
				(e)Other requirements
 (1)Nothing in this section shall change or modify the requirements of section 314(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(b)), or the requirements of section 314(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(c)) related to filings required by section 314(b), which remain in effect.
 (2)Section 2324 of the Revised Statutes of the United States (30 U.S.C. 28) is amended by inserting or section 103(a) of the Hardrock Mining Reform and Reclamation Act of 2015 after Act of 1993. 104.Effect of payments for use and occupancy of claimsTimely payment of the claim maintenance fee required by section 103 of this Act or any related law relating to the use of Federal land, asserts the claimant’s authority to use and occupy the Federal land concerned for prospecting and exploration, consistent with the requirements of this Act and other applicable law.
			IIProtection of special places
			201.Lands open to location
 (a)Lands open to locationExcept as provided in subsection (b), mining claims may be located under the general mining laws only on such lands and interests as were open to the location of mining claims under the general mining laws immediately before the enactment of this Act.
 (b)Lands not open to locationNotwithstanding any other provision of law and subject to valid existing rights, each of the following shall not be open to the location of mining claims under the general mining laws on or after the date of enactment of this Act:
 (1)Wilderness study areas. (2)Areas of critical environmental concern.
 (3)Areas designated for inclusion in the National Wild and Scenic Rivers System pursuant to the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), areas designated for potential addition to such system pursuant to section 5(a) of that Act (16 U.S.C. 1276(a)), and areas determined to be eligible for inclusion in such system pursuant to section 5(d) of such Act (16 U.S.C. 1276(d)).
 (4)Any area identified in the set of inventoried roadless areas maps contained in the Forest Service Roadless Area Conservation Final Environmental Impact Statement, Volume 2, dated November 2000.
 (c)Existing authority not affectedNothing in this Act limits the authority granted the Secretary in section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714) to withdraw public lands.
				202.Withdrawal petitions by States, political subdivisions, and Indian tribes
 (a)In generalSubject to valid existing rights, any State or political subdivision of a State or an Indian tribe may submit a petition to the Secretary for the withdrawal of a specific tract of Federal land from the operation of the general mining laws, in order to protect specific values identified in the petition that are important to the State or political subdivision or Indian tribe. Such values may include the value of a watershed to supply drinking water, wildlife habitat value, cultural or historic resources, or value for scenic vistas important to the local economy, and other similar values. In the case of an Indian tribe, the petition may also identify religious or cultural values that are important to the Indian tribe. The petition shall contain the information required by section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714).
 (b)Consideration of petitionThe Secretary— (1)shall solicit public comment on the petition;
 (2)shall make a final decision on the petition within 180 days after receiving it; and (3)shall grant the petition subject to valid existing rights, unless the Secretary makes and publishes in the Federal Register specific findings why a decision to grant the petition would be against the national interest.
					IIIEnvironmental Considerations of Mineral Exploration and Development
 301.General standard for hardrock mining on Federal landNotwithstanding section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)), the first section of the Act of June 4, 1897 (chapter 2; 30 Stat. 36; 16 U.S.C. 478), and the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.), and in accordance with this title and applicable law, unless expressly stated otherwise in this Act, the Secretary—
 (1)shall ensure that mineral activities on any Federal land that is subject to a mining claim, millsite claim, or tunnel site claim is carefully controlled to prevent undue degradation of public lands and resources; and
 (2)shall not grant permission to engage in mineral activities if the Secretary, after considering the evidence, makes and publishes in the Federal Register a determination that undue degradation would result from such activities.
				302.Permits
 (a)Permits requiredNo person may engage in mineral activities on Federal land that may cause a disturbance of surface resources, including but not limited to land, air, ground water and surface water, and fish and wildlife, unless—
 (1)the claim was properly located under the general mining laws and maintained in compliance with such laws and this Act; and
 (2)a permit was issued to such person under this title authorizing such activities. (b)Negligible disturbanceNotwithstanding subsection (a)(2), a permit under this title shall not be required for mineral activities that are a casual use of the Federal land.
 (c)Coordination with NEPA processTo the extent practicable, the Secretary and the Secretary of Agriculture shall conduct the permit processes under this Act in coordination with the timing and other requirements under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
				303.Exploration permit
 (a)Authorized exploration activityAny claim holder may apply for an exploration permit for any mining claim authorizing the claim holder to remove a reasonable amount of the locatable minerals from the claim for analysis, study and testing. Such permit shall not authorize the claim holder to remove any mineral for sale nor to conduct any activities other than those required for exploration for locatable minerals and reclamation.
 (b)Permit Application requirementsAn application for an exploration permit under this section shall be submitted in a manner satisfactory to the Secretary or, for National Forest System lands, the Secretary of Agriculture, and shall contain an exploration plan, a reclamation plan for the proposed exploration, and such documentation as necessary to ensure compliance with applicable Federal and State environmental laws and regulations.
 (c)Reclamation plan requirementsThe reclamation plan required to be included in a permit application under subsection (b) shall include such provisions as may be jointly prescribed by the Secretary and the Secretary of Agriculture.
 (d)Permit issuance or denialThe Secretary, or for National Forest System lands, the Secretary of Agriculture, shall issue an exploration permit pursuant to an application under this section unless such Secretary makes any of the following determinations:
 (1)The permit application, the exploration plan and reclamation plan are not complete and accurate. (2)The applicant has not demonstrated that proposed reclamation can be accomplished.
 (3)The proposed exploration activities and condition of the land after the completion of exploration activities and final reclamation would not conform with the land use plan applicable to the area subject to mineral activities.
 (4)The area subject to the proposed permit is included within an area not open to location under section 201.
 (5)The applicant has not demonstrated that the exploration plan and reclamation plan will be in compliance with the requirements of this Act and all other applicable Federal requirements, and any State requirements agreed to by the Secretary of the Interior (or Secretary of Agriculture, as appropriate).
 (6)The applicant has not demonstrated that the requirements of section 306 (relating to financial assurance) will be met.
 (7)The applicant is eligible to receive a permit under section 305. (e)Term of permitAn exploration permit shall be for a stated term. The term shall be no greater than that necessary to accomplish the proposed exploration, and in no case for more than 10 years.
 (f)Permit modificationDuring the term of an exploration permit the permit holder may submit an application to modify the permit. To approve a proposed modification to the permit, the Secretary concerned shall make the same determinations as are required in the case of an original permit, except that the Secretary and the Secretary of Agriculture may specify by joint rule the extent to which requirements for initial exploration permits under this section shall apply to applications to modify an exploration permit based on whether such modifications are deemed significant or minor.
				(g)Transfer, assignment, or sale of rights
 (1)No transfer, assignment, or sale of rights granted by a permit issued under this section shall be made without the prior written approval of the Secretary or for National Forest System lands, the Secretary of Agriculture.
 (2)Such Secretary shall allow a person holding a permit to transfer, assign, or sell rights under the permit to a successor, if the Secretary finds, in writing, that the successor—
 (A)is eligible to receive a permit in accordance with section 304(d); (B)has submitted evidence of financial assurance satisfactory under section 306; and
 (C)meets any other requirements specified by the Secretary. (3)The successor in interest shall assume the liability and reclamation responsibilities established by the existing permit and shall conduct the mineral activities in full compliance with this Act, and the terms and conditions of the permit as in effect at the time of transfer, assignment, or sale.
 (4)Each application for approval of a permit transfer, assignment, or sale pursuant to this subsection shall be accompanied by a fee payable to the Secretary of the Interior in such amount as may be established by such Secretary. Such amount shall be equal to the actual or anticipated cost to the Secretary or the Secretary of Agriculture, as appropriate, of reviewing and approving or disapproving such transfer, assignment, or sale, as determined by the Secretary of the Interior.
					304.Operations permit
				(a)Operations permit
 (1)Any claim holder that is in compliance with the general mining laws and section 103 of this Act may apply to the Secretary, or for National Forest System lands, the Secretary of Agriculture, for an operations permit authorizing the claim holder to carry out mineral activities, other than casual use, on—
 (A)any valid mining claim, valid millsite claim, or valid tunnel site claim; and (B)such additional Federal land as the Secretary may determine is necessary to conduct the proposed mineral activities, if the operator obtains a right-of-way permit for use of such additional lands under title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) and agrees to pay all fees required under that title for the permit under that title.
 (2)If the Secretary decides to issue such permit, the permit shall include such terms and conditions as prescribed by such Secretary to carry out this title.
 (b)Permit application requirementsAn application for an operations permit under this section shall be submitted in a manner satisfactory to the Secretary concerned and shall contain site characterization data, an operations plan, a reclamation plan, monitoring plans, long-term maintenance plans, to the extent necessary, and such documentation as necessary to ensure compliance with applicable Federal and State environmental laws and regulations. If the proposed mineral activities will be carried out in conjunction with mineral activities on adjacent non-Federal lands, information on the location and nature of such operations may be required by the Secretary.
				(c)Permit issuance or denial
 (1)After providing for public participation pursuant to subsection (i), the Secretary, or for National Forest System lands the Secretary of Agriculture, shall issue an operations permit if such Secretary makes each of the following determinations in writing, and shall deny a permit if such Secretary finds that the application and applicant do not fully meet the following requirements:
 (A)The permit application, including the site characterization data, operations plan, and reclamation plan, are complete and accurate and sufficient for developing a good understanding of the anticipated impacts of the mineral activities and the effectiveness of proposed mitigation and control.
 (B)The applicant has demonstrated that the proposed reclamation in the operation and reclamation plan can be and is likely to be accomplished by the applicant and will not cause undue degradation.
 (C)The condition of the land, including the fish and wildlife resources and habitat contained thereon, after the completion of mineral activities and final reclamation, will conform to the land use plan applicable to the area subject to mineral activities and are returned to a productive use.
 (D)The area subject to the proposed plan is open to location for the types of mineral activities proposed.
 (E)The proposed operation has been designed to prevent material damage to the hydrologic balance outside the permit area.
 (F)The applicant will fully comply with the requirements of section 306 (relating to financial assurance) prior to the initiation of operations.
 (G)Neither the applicant nor operator, nor any subsidiary, affiliate, or person controlled by or under common control with the applicant or operator, is ineligible to receive a permit under section 305.
 (H)The reclamation plan demonstrates that 10 years following mine closure, no treatment of surface or ground water for carcinogens or toxins will be required to meet water quality standards at the point of discharge.
 (2)With respect to any activities specified in the reclamation plan referred to in subsection (b) that constitutes a removal or remedial action under section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the Secretary shall consult with the Administrator of the Environmental Protection Agency prior to the issuance of an operations permit. The Administrator shall ensure that the reclamation plan does not require activities that would increase the costs or likelihood of removal or remedial actions under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or corrective actions under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
					(d)Term of permit; renewal
 (1)An operations permit— (A)shall be for a term that is no longer than the shorter of—
 (i)the period necessary to accomplish the proposed mineral activities subject to the permit; and (ii)20 years; and
 (B)shall be renewed for an additional 20-year period if the operation is in compliance with the requirements of this Act and other applicable law.
 (2)Failure by the operator to commence mineral activities within 2 years of the date scheduled in an operations permit shall require a modification of the permit if the Secretary concerned determines that modifications are necessary to comply with section 201.
					(e)Permit modification
 (1)During the term of an operations permit the operator may submit an application to modify the permit (including the operations plan or reclamation plan, or both).
 (2)The Secretary, or for National Forest System lands the Secretary of Agriculture, may, at any time, require reasonable modification to any operations plan or reclamation plan upon a determination that the requirements of this Act cannot be met if the plan is followed as approved. Such determination shall be based on a written finding and subject to public notice and hearing requirements established by the Secretary concerned.
 (3)A permit modification is required before changes are made to the approved plan of operations, or if unanticipated events or conditions exist on the mine site, including in the case of—
 (A)development of acid or toxic drainage; (B)loss of springs or water supplies;
 (C)water quantity, water quality, or other resulting water impacts that are significantly different than those predicted in the application;
 (D)the need for long-term water treatment; (E)significant reclamation difficulties or reclamation failure;
 (F)the discovery of significant scientific, cultural, or biological resources that were not addressed in the original plan; or
 (G)the discovery of hazards to public safety. (f)Temporary cessation of operations (1)An operator conducting mineral activities under an operations permit in effect under this title may not temporarily cease mineral activities for a period greater than 180 days unless the Secretary concerned has approved such temporary cessation or unless the temporary cessation is permitted under the original permit. Any operator temporarily ceasing mineral activities for a period greater than 90 days under an operations permit issued before the date of the enactment of this Act shall submit, before the expiration of such 90-day period, a complete application for temporary cessation of operations to the Secretary concerned for approval unless the temporary cessation is permitted under the original permit.
 (2)An application for approval of temporary cessation of operations shall include such information required under subsection (b) and any other provisions prescribed by the Secretary concerned to minimize impacts on the environment. After receipt of a complete application for temporary cessation of operations such Secretary shall conduct an inspection of the area for which temporary cessation of operations has been requested.
 (3)To approve an application for temporary cessation of operations, the Secretary concerned shall make each of the following determinations:
 (A)A determination that the methods for securing surface facilities and restricting access to the permit area, or relevant portions thereof, will effectively ensure against hazards to the health and safety of the public and fish and wildlife.
 (B)A determination that reclamation is in compliance with the approved reclamation plan, except in those areas specifically designated in the application for temporary cessation of operations for which a delay in meeting such standards is necessary to facilitate the resumption of operations.
 (C)A determination that the amount of financial assurance filed with the permit application is sufficient to assure completion of the reclamation activities identified in the approved reclamation plan in the event of forfeiture.
 (D)A determination that any outstanding notices of violation and cessation orders incurred in connection with the plan for which temporary cessation is being requested are either stayed pursuant to an administrative or judicial appeal proceeding or are in the process of being abated to the satisfaction of the Secretary concerned.
 (g)Permit reviewsThe Secretary, or for National Forest System lands the Secretary of Agriculture, shall review each permit issued under this section every 10 years during the term of such permit, shall provide public notice of the permit review, and, based upon a written finding, such Secretary shall require the operator to take such actions as the Secretary deems necessary to assure that mineral activities conform to the permit, including adjustment of financial assurance requirements.
				(h)Transfer, assignment, or sale of rights
 (1)No transfer, assignment, or sale of rights granted by a permit under this section shall be made without the prior written approval of the Secretary, or for National Forest System lands the Secretary of Agriculture.
 (2)The Secretary, or for National Forest System lands, the Secretary of Agriculture, may allow a person holding a permit to transfer, assign, or sell rights under the permit to a successor, if such Secretary finds, in writing, that the successor—
 (A)has submitted information required and is eligible to receive a permit in accordance with section 305;
 (B)has submitted evidence of financial assurance satisfactory under section 306; and (C)meets any other requirements specified by such Secretary.
 (3)The successor in interest shall assume the liability and reclamation responsibilities established by the existing permit and shall conduct the mineral activities in full compliance with this Act, and the terms and conditions of the permit as in effect at the time of transfer, assignment, or sale.
 (4)Each application for approval of a permit transfer, assignment, or sale pursuant to this subsection shall be accompanied by a fee payable to the Secretary of the Interior, or for National Forest System lands, the Secretary of Agriculture, in such amount as may be established by such Secretary, or for National Forest System lands, by the Secretary of Agriculture. Such amount shall be equal to the actual or anticipated cost to the Secretary or, for National Forest System lands, to the Secretary of Agriculture, of reviewing and approving or disapproving such transfer, assignment, or sale, as determined by such Secretary.
 (i)Public participationThe Secretary of the Interior and the Secretary of Agriculture shall jointly promulgate regulations to ensure transparency and public participation in permit decisions required under this Act, consistent with any requirements that apply to such decisions under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
				305.Persons ineligible for permits
 (a)Current violationsUnless corrective action has been taken in accordance with subsection (c), no permit under this title shall be issued or transferred to an applicant if the applicant or any agent of the applicant, the operator (if different than the applicant) of the claim concerned, any claim holder (if different than the applicant) of the claim concerned, or any affiliate or officer or director of the applicant is currently in violation of any of the following:
 (1)A provision of this Act or any regulation under this Act. (2)An applicable State or Federal toxic substance, solid waste, air, water quality, or fish and wildlife conservation law or regulation at any site where mining, beneficiation, or processing activities are occurring or have occurred.
 (3)The Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.) or any regulation implementing that Act at any site where surface coal mining operations have occurred or are occurring.
 (b)SuspensionThe Secretary, or for National Forest System lands the Secretary of Agriculture, shall suspend an operations permit, in whole or in part, if such Secretary determines that any of the entities described in subsection (a) were in violation of any requirement listed in subsection (a) at the time the permit was issued.
				(c)Correction
 (1)The Secretary, or for National Forest System lands the Secretary of Agriculture, may issue or reinstate a permit under this title if the applicant submits proof that the violation referred to in subsection (a) or (b) has been corrected or is in the process of being corrected to the satisfaction of such Secretary and the regulatory authority involved or if the applicant submits proof that the violator has filed and is presently pursuing, a direct administrative or judicial appeal to contest the existence of the violation. For purposes of this section, an appeal of any applicant’s relationship to an affiliate shall not constitute a direct administrative or judicial appeal to contest the existence of the violation.
 (2)Any permit which is issued or reinstated based upon proof submitted under this subsection shall be conditionally approved or conditionally reinstated, as the case may be. If the violation is not successfully abated or the violation is upheld on appeal, the permit shall be suspended or revoked.
 (d)Pattern of willful violationsNo permit under this Act may be issued to any applicant if there is a demonstrated pattern of willful violations of the environmental protection requirements of this Act by the applicant, any affiliate of the applicant, or the operator or claim holder if different than the applicant.
				306.Financial assurance
				(a)Financial assurance required
 (1)After a permit is issued under this title and before any exploration or operations begin under the permit, the operator shall file with the Secretary, or for National Forest System lands the Secretary of Agriculture, evidence of financial assurance payable to the United States. The financial assurance shall be provided in the form of a surety bond, a trust fund, letters of credits, government securities, certificates of deposit, cash, or an equivalent form approved by such Secretary.
 (2)The financial assurance shall cover all lands within the initial permit area and all affected waters that may require restoration, treatment, or other management as a result of mineral activities, and shall be extended to cover all lands and waters added pursuant to any permit modification made under section 303(f) (relating to exploration permits) or section 304(e) (relating to operations permits), or affected by mineral activities.
 (b)AmountThe amount of the financial assurance required under this section shall be sufficient to assure the completion of reclamation and restoration satisfying the requirements of this Act if the work were to be performed by the Secretary concerned in the event of forfeiture, including the construction and maintenance costs for any treatment facilities necessary to meet Federal and State environmental requirements. The calculation of such amount shall take into account the maximum level of financial exposure which shall arise during the mineral activity and administrative costs associated with a government agency reclaiming the site.
 (c)DurationThe financial assurance required under this section shall be held for the duration of the mineral activities and for an additional period to cover the operator’s responsibility for reclamation, restoration, and long-term maintenance, and effluent treatment as specified in subsection (g).
 (d)AdjustmentsThe amount of the financial assurance and the terms of the acceptance of the assurance may be adjusted by the Secretary concerned from time to time as the area requiring coverage is increased or decreased, or where the costs of reclamation or treatment change, or pursuant to section 304(f) (relating to temporary cessation of operations), but the financial assurance shall otherwise be in compliance with this section. The Secretary concerned shall review the financial guarantee every 3 years and as part of the permit application review under section 304(c).
 (e)ReleaseUpon request, and after notice and opportunity for public comment, and after inspection by the Secretary, or for National Forest System lands, the Secretary of Agriculture, such Secretary may, after consultation with the Administrator of the Environmental Protection Agency, release in whole or in part the financial assurance required under this section if the Secretary makes both of the following determinations:
 (1)A determination that reclamation or restoration covered by the financial assurance has been accomplished as required by this Act.
 (2)A determination that the terms and conditions of any other applicable Federal requirements, and State requirements applicable pursuant to cooperative agreements under section 308, have been fulfilled.
 (f)Release scheduleThe release referred to in subsection (e) shall be according to the following schedule: (1)After the operator has completed any required backfilling, regrading, and drainage control of an area subject to mineral activities and covered by the financial assurance, and has commenced revegetation on the regraded areas subject to mineral activities in accordance with the approved plan, that portion of the total financial assurance secured for the area subject to mineral activities attributable to the completed activities may be released except that sufficient assurance must be retained to address other required reclamation and restoration needs and to assure the long-term success of the revegetation.
 (2)After the operator has completed successfully all remaining mineral activities and reclamation activities and all requirements of the operations plan and the reclamation plan, and all other requirements of this Act have been fully met, the remaining portion of the financial assurance may be released.
					During the period following release of the financial assurance as specified in paragraph (1), until
			 the remaining portion of the financial assurance is released as provided
			 in paragraph (2), the operator shall be required to comply with the permit
 issued under this title.(g)EffluentNotwithstanding section 307(b)(4), where any discharge or other water-related condition resulting from the mineral activities requires treatment in order to meet the applicable effluent limitations and water quality standards, the financial assurance shall include the estimated cost of maintaining such treatment for the projected period that will be needed after the cessation of mineral activities. The portion of the financial assurance attributable to such estimated cost of treatment shall not be released until the discharge has ceased for a period of 5 years, as determined by ongoing monitoring and testing, or, if the discharge continues, until the operator has met all applicable effluent limitations and water quality standards for 5 full years without treatment.
 (h)Environmental hazardsIf the Secretary, or for National Forest System lands, the Secretary of Agriculture, determines, after final release of financial assurance, that an environmental hazard resulting from the mineral activities exists, or the terms and conditions of the explorations or operations permit of this Act were not fulfilled in fact at the time of release, such Secretary shall issue an order under section 506 requiring the claim holder or operator (or any person who controls the claim holder or operator) to correct the condition such that applicable laws and regulations and any conditions from the plan of operations are met.
				307.Operation and reclamation
				(a)General rule
 (1)The operator shall restore lands subject to mineral activities carried out under a permit issued under this title to a condition capable of supporting—
 (A)the uses which such lands were capable of supporting prior to surface disturbance by the operator, or
 (B)other beneficial uses which conform to applicable land use plans as determined by the Secretary, or for National Forest System lands, the Secretary of Agriculture.
 (2)Reclamation shall proceed as contemporaneously as practicable with the conduct of mineral activities. In the case of a cessation of mineral activities beyond that provided for as a temporary cessation under this Act, reclamation activities shall begin immediately.
 (b)Operation and reclamation standardsThe Secretary of the Interior and the Secretary of Agriculture shall jointly promulgate regulations that establish operation and reclamation standards for mineral activities permitted under this Act. The Secretaries may determine whether outcome-based performance standards or technology-based design standards are most appropriate. The regulations shall address the following:
 (1)Segregation, protection, and replacement of topsoil or other suitable growth medium, and the prevention, where possible, of soil contamination.
 (2)Maintenance of the stability of all surface areas. (3)Control of sediments to prevent erosion and manage drainage.
 (4)Minimization of the formation and migration of acidic, alkaline, metal-bearing, or other deleterious leachate.
 (5)Reduction of the visual impact of mineral activities to the surrounding topography, including as necessary pit backfill.
 (6)Establishment of a diverse, effective, and permanent vegetative cover of the same seasonal variety native to the area affected by mineral activities, and equal in extent of cover to the natural vegetation of the area.
 (7)Design and maintenance of leach operations, impoundments, and excess waste according to standard engineering standards to achieve and maintain stability and reclamation of the site.
 (8)Removal of structures and roads and sealing of drill holes. (9)Restoration of, or mitigation for, fish and wildlife habitat disturbed by mineral activities.
 (10)Preservation of cultural, paleontological, and cave resources. (11)Prevention and suppression of fire in the area of mineral activities.
 (c)Surface or groundwater withdrawalsThe Secretary shall work with State and local governments with authority over the allocation and use of surface and groundwater in the area around the mine site as necessary to ensure that any surface or groundwater withdrawals made as a result of mining activities approved under this section do not cause undue degradation.
 (d)Special ruleReclamation activities for a mining claim that has been forfeited, relinquished, or lapsed, or a plan that has expired or been revoked or suspended, shall continue subject to review and approval by the Secretary, or for National Forest System lands the Secretary of Agriculture.
				308.State law and regulation
				(a)State law
 (1)Any reclamation, land use, environmental, or public health protection standard or requirement in State law or regulation that meets or exceeds the requirements of this Act shall not be construed to be inconsistent with any such standard.
 (2)Any bonding standard or requirement in State law or regulation that meets or exceeds the requirements of this Act shall not be construed to be inconsistent with such requirements.
 (3)Any inspection standard or requirement in State law or regulation that meets or exceeds the requirements of this Act shall not be construed to be inconsistent with such requirements.
					(b)Applicability of other state requirements
 (1)Nothing in this Act shall be construed as affecting any toxic substance, solid waste, or air or water quality, standard or requirement of any State, county, local, or tribal law or regulation, which may be applicable to mineral activities on lands subject to this Act.
 (2)Nothing in this Act shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, such person’s interest in water resources affected by mineral activities on lands subject to this Act.
					(c)Cooperative agreements
 (1)Any State may enter into a cooperative agreement with the Secretary, or for National Forest System lands the Secretary of Agriculture, for the purposes of such Secretary applying such standards and requirements referred to in subsection (a) and subsection (b) to mineral activities or reclamation on lands subject to this Act.
 (2)In such instances where the proposed mineral activities would affect lands not subject to this Act in addition to lands subject to this Act, in order to approve a plan of operations the Secretary concerned shall enter into a cooperative agreement with the State that sets forth a common regulatory framework consistent with the requirements of this Act for the purposes of such plan of operations. Any such common regulatory framework shall not negate the authority of the Federal Government to independently inspect mines and operations and bring enforcement actions for violations.
 (3)The Secretary concerned shall not enter into a cooperative agreement with any State under this section until after notice in the Federal Register and opportunity for public comment and hearing.
 (d)Prior agreementsAny cooperative agreement or such other understanding between the Secretary concerned and any State, or political subdivision thereof, relating to the management of mineral activities on lands subject to this Act that was in existence on the date of enactment of this Act may only continue in force until 1 year after the date of enactment of this Act. During such 1-year period, the State and the Secretary shall review the terms of the agreement and make changes that are necessary to be consistent with this Act.
 309.Limitation on the issuance of permitsNo permit shall be issued under this title that authorizes mineral activities that would impair the land or resources of a National Park or a National Monument. For purposes of this section, the term impair shall include any diminution of the affected land including wildlife, scenic assets, water resources, air quality, and acoustic qualities, or other changes that would impair a citizen’s experience at the National Park or National Monument.
			IVMining Mitigation
			AHardrock Minerals Fund
 401.DefinitionsAs used in this title: (1)The term crude ore means ore in its unprocessed form, containing profitable amounts of the target mineral.
 (2)The term displaced material means any crude ore and waste dislodged from its location at the time hardrock mining operations begin at a surface, underground, or in-situ mine.
 (3)The term Federal land means any land, including mineral interests, owned by the United States without regard to how the United States acquired ownership of the land and without regard to the agency having responsibility for management thereof, except Indian lands.
 (4)FundThe term Fund means the Hardrock Minerals Fund established by section 402. (5)The term hardrock mineral means—
 (A)any mineral mined under the Mining Law of 1872 (30 U.S.C. 22 et seq.); and (B)with respect to State, Indian, and private lands, any mineral on those lands that would be considered hardrock mineral under subparagraph (A) if such mineral had been mined under the Mining Law of 1872.
 (6)The term hardrock mining operation means— (A)any activity or operation conducted to mine a mineral under the Mining Law of 1872 (30 U.S.C. 22 et seq.);
 (B)with respect to State, Indian, and private lands, any activity or operation conducted on such lands to mine a mineral that would be considered hardrock mineral if such mineral had been mined under the Mining Law of 1872; and
 (C)any activities or operations to mine any other mineral the mining of which, at any time on or after the date of the enactment of this Act, is or was subject to the Mining Law of 1872.
 (7)The term mineral activity means any activity on a mining claim, millsite claim, or tunnel site claim for, related to, or incidental to, any mineral exploration, mining, beneficiation, processing, or reclamation activity for any hardrock mineral.
 (8)The term operator means any person that conducts a mineral activity and any agent of such person. (9)The term ton means 2,000 pounds avoirdupois (.90718 metric ton).
 (10)The term waste means rock that must be fractured and removed in order to gain access to crude ore. 402.Establishment of Fund (a)EstablishmentThere is established on the books of the Treasury a separate account to be known as the Hardrock Minerals Fund.
 (b)InvestmentThe Secretary shall notify the Secretary of the Treasury as to what portion of the Fund is not, in the Secretary’s judgment, required to meet current withdrawals. The Secretary of the Treasury shall invest such portion of the Fund in public debt securities with maturities suitable for the needs of such Fund and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketplace obligations of the United States of comparable maturities.
 (c)AdministrationIn addition to other uses authorized by this title, the Secretary may use amounts in the Fund as necessary for the administrative expenses of the United States, Indian tribes, and the States to implement this title.
 403.Contents of FundThe following amounts shall be credited to the Fund: (1)All moneys collected pursuant to section 506 and section 504.
 (2)All fees received under section 304(a)(1)(B). (3)All donations by persons, corporations, associations, and foundations for the purposes of this subtitle.
 (4)All amounts deposited in the Fund under section 102. (5)All amounts received by the United States from issuance of patents based on a determination under section 101.
 (6)All amounts received by the United States pursuant to section 103 as claim maintenance and location fees, other than the moneys allocated for administration of the mining laws by the Department of the Interior.
 (7)All income on investments under section 402(b). (8)All amounts deposited in the Fund under section 405.
 404.SubaccountsThere shall be in the Fund 2 subaccounts, as follows: (1)The Hardrock Reclamation Account, which shall consist of two-thirds of the amounts credited to the Fund under section 403 and which shall be administered by the Secretary acting through the Director of the Office of Surface Mining and Enforcement.
 (2)The Hardrock Community Impact Assistance Account, which shall consist of one-third of the amounts credited to the Fund under section 403 and which shall be administered by the Secretary acting through the Director of the Bureau of Land Management.
					405.Displaced material reclamation fee
 (a)Imposition of feeExcept as provided in subsection (g), each operator of a hardrock mining operation shall pay to the Secretary, for deposit in the Hardrock Minerals Fund established by section 402, a displaced material reclamation fee of 7 cents per ton of displaced material.
 (b)Payment DeadlineSuch reclamation fee shall be paid not later than 60 days after the end of each calendar year beginning with the first calendar year occurring after the date of enactment of this Act.
 (c)Submission of statementTogether with such reclamation fee, all operators of hardrock mining operations shall submit to the Secretary a statement of the amount of displaced material produced during mineral activities during the previous calendar year, the accuracy of which shall be sworn to by the operator and notarized.
 (d)PenaltyAny corporate officer, agent, or director of a person conducting a hardrock mining operation, and any other person acting on behalf of such a person, who knowingly makes any false statement, representation, or certification, or knowingly fails to make any statement, representation, or certification, required under this section with respect to such operation shall, upon conviction, be punished by a fine of not more than $10,000.
 (e)Civil Action To Recover FeeAny portion of such reclamation fee not properly or promptly paid pursuant to this section shall be recoverable, with statutory interest, from the hardrock mining operations operator, in any court of competent jurisdiction in any action at law to compel payment of debts.
 (f)EffectNothing in this section requires a reduction in, or otherwise affects, any similar fee required under any law (including regulations) of any State.
					(g)Exemption
 (1)In generalThe fee under this section shall not apply for a person for any tax year for which the person certifies to the Secretary in writing that the person and all related parties with respect to such person, in the aggregate, had annual gross income from mineral production in an amount less than $100,000.
 (2)Aggregation of incomeThe dollar amount in paragraph (1) shall be applied for a person to the aggregate of all annual gross income from mineral production under all mining claims held by or assigned to such person or any related parties with respect to such person, including mining claims located or for which a patent was issued before the date of the enactment of this Act.
 (3)DefinitionsFor the purposes of this paragraph, the term related parties means, with respect to a person— (A)the spouse and all dependents (as defined in section 152 of the Internal Revenue Code of 1986 (26 U.S.C. 152)) of the person; or
 (B)another person who is affiliated with the person, including— (i)another person controlled by, controlling, or under common control with the person; and
 (ii)a subsidiary or parent company or corporation of the person. BUse of Hardrock Reclamation Account 411.Use and objectives of the account (a)Authorized uses (1)In generalThe Secretary may, subject to appropriations, use moneys in the Hardrock Reclamation Account (hereinafter in this subtitle referred to as the Account) for the reclamation and restoration of land and water resources adversely affected by past hardrock mineral activities and related activities on lands described in section 412, including any of the following:
 (A)Protecting public health and safety. (B)Preventing, abating, treating, and controlling water pollution created by abandoned mine drainage, including in river watershed areas.
 (C)Reclaiming and restoring abandoned surface and underground mined areas. (D)Reclaiming and restoring abandoned milling and processing areas.
 (E)Backfilling, sealing, or otherwise controlling abandoned underground mine entries. (F)Revegetating land adversely affected by past mineral activities in order to prevent erosion and sedimentation, to enhance wildlife habitat, and for any other reclamation purpose.
 (G)Controlling surface subsidence due to abandoned underground mines. (H)Enhancing fish and wildlife habitat.
 (2)Manner of useAmounts in the Account may— (A)be expended by the Secretary for the purposes described in paragraph (1);
 (B)be transferred by the Secretary to the Director of the Bureau of Land Management, the Chief of the Forest Service, the Director of the National Park Service, the Director of the United States Fish and Wildlife Service, the head of any other Federal agency, or any public entity that volunteers to develop and implement, and that has the ability to carry out, all or a significant portion of a reclamation program under this subtitle; or
 (C)be transferred by the Secretary to an Indian tribe or a State to carry out a reclamation program under this subtitle that meets the purposes described in paragraph (1).
 (b)AllocationOf the amounts deposited into the Account— (1)25 percent shall be allocated by the Secretary for expenditure in States or on tribal lands within the boundaries of which occurs production of hardrock minerals or mineral concentrates or products derived from hardrock minerals, based on a formula reflecting existing production in each such State or on the land of the Indian tribe;
 (2)25 percent shall be allocated for expenditure by the Secretary in States or on tribal lands based on a formula reflecting the quantity of hardrock minerals, or mineral concentrates or products derived from hardrock minerals, historically produced in each such State or from the land of the Indian tribe before the date of enactment of this Act; and
 (3)50 percent shall be allocated for expenditure by the Secretary to address high-priority needs according to the priorities in subsection (c).
 (c)PrioritiesExpenditures of moneys from the Account shall reflect the following priorities in the order stated: (1)The protection of public health and safety from extreme danger from the adverse effects of past mineral activities, especially as relates to surface water and ground water contaminants.
 (2)The protection of public health and safety from the adverse effects of past mineral activities. (3)The restoration of land, water, and fish and wildlife resources previously degraded by the adverse effects of past mineral activities, which may include restoration activities in river watershed areas.
 (d)HabitatReclamation and restoration activities under this subtitle shall include appropriate mitigation measures to provide for the continuation of any established habitat for wildlife in existence before the commencement of such activities.
 (e)Response or removal actionsReclamation and restoration activities under this subtitle that constitute a removal or remedial action under section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601), shall be conducted with the concurrence of the Administrator of the Environmental Protection Agency. The Secretary and the Administrator shall enter into a memorandum of understanding to establish procedures for consultation, concurrence, training, exchange of technical expertise, and joint activities under the appropriate circumstances, that provide assurances that reclamation or restoration activities under this subtitle shall not be conducted in a manner that increases the costs or likelihood of removal or remedial actions under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), and that avoid oversight by multiple agencies to the maximum extent practicable.
					412.Eligible lands and waters
 (a)EligibilityReclamation expenditures under this subtitle may only be made with respect to Federal, State, Indian, local, and private lands that have been affected by past mineral activities, and water resources that traverse or are contiguous to such lands, including any of the following:
 (1)Lands and water resources that were used for, or affected by, mineral activities and abandoned or left in an inadequate reclamation status before the effective date of this Act.
 (2)Lands for which the Secretary makes a determination that there is no continuing reclamation responsibility of a claim holder, operator, or other person who abandoned the site prior to completion of required reclamation under State or other Federal laws.
 (b)Specific Sites and Areas Not EligibleSites and areas designated for remedial action pursuant to the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7901 et seq.) shall not be eligible for expenditures from the Account under this section.
 (c)InventoryThe Secretary shall prepare and maintain a publicly available inventory of abandoned hardrock minerals mines on public lands and any abandoned mine on Indian lands that may be eligible for expenditures under this subtitle, and shall submit an annual report to the Congress on the progress in cleanup of such sites.
 413.Authorization of appropriationsAmounts credited to the Hardrock Reclamation Account are authorized to be appropriated for the purpose of this subtitle without fiscal year limitation.
				CUse of Hardrock Community Impact Assistance Account
 421.Use and objectives of the accountAmounts in the Hardrock Community Impact Assistance Account shall be available to the Secretary, subject to appropriations, to provide assistance for the planning, construction, and maintenance of public facilities and the provision of public services to States, political subdivisions, and Indian tribes that are socially or economically impacted by mineral activities conducted under the general mining laws.
 422.Allocation of fundsMoneys deposited into the Hardrock Community Impact Assistance Account shall be allocated by the Secretary for purposes of section 421 among the States within the boundaries of which occurs production of locatable minerals from mining claims located under the general mining laws and maintained in compliance with this Act, or mineral concentrates or products derived from locatable minerals from mining claims located under the general mining laws and maintained in compliance with this Act, as the case may be, in proportion to the amount of such production in each such State.
				VAdministrative and Miscellaneous Provisions
			AAdministrative Provisions
				501.Policy functions
 (a)Minerals policySection 101 of the Mining and Minerals Policy Act of 1970 (30 U.S.C. 21a) is amended— (1)in the first sentence by inserting before the period at the end the following: and to ensure that mineral extraction and processing not cause undue degradation of the natural and cultural resources of the public lands; and
 (2)by adding at the end thereof the following: It shall also be the responsibility of the Secretary of Agriculture to carry out the policy provisions of clauses (1) and (2) of the first paragraph of this section..
 (b)Mineral dataSection 5(e)(3) of the National Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C. 1604(e)(3)) is amended by inserting before the period the following: , except that for National Forest System lands the Secretary of Agriculture shall promptly initiate actions to improve the availability and analysis of mineral data in public land use decisionmaking.
					502.User fees
 (a)In generalThe Secretary and the Secretary of Agriculture may each establish and collect from persons subject to the requirements of this Act such user fees as may be necessary to reimburse the United States for the expenses incurred in administering such requirements. Fees may be assessed and collected under this section only in such manner as may reasonably be expected to result in an aggregate amount of the fees collected during any fiscal year which does not exceed the aggregate amount of administrative expenses referred to in this section.
					(b)Adjustment
 (1)The Secretary shall adjust the fees required by this section to reflect changes in the Consumer Price Index published by the Bureau of Labor Statistics of the Department of Labor every 5 years after the date of enactment of this Act, or more frequently if the Secretary determines an adjustment to be reasonable.
 (2)The Secretary shall provide claimants notice of any adjustment made under this subsection not later than July 1 of any year in which the adjustment is made.
 (3)A fee adjustment under this subsection shall begin to apply the calendar year following the calendar year in which it is made.
						503.Inspection and monitoring
					(a)Inspections
 (1)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall make inspections of mineral activities so as to ensure compliance with the requirements of this Act.
 (2)The Secretary concerned shall establish a frequency of inspections for mineral activities conducted under a permit issued under title III, but in no event shall such inspection frequency be less than one complete inspection per calendar quarter or, two per calendar quarter in the case of a permit for which the Secretary concerned approves an application under section 304(f) (relating to temporary cessation of operations). After revegetation has been established in accordance with a reclamation plan, such Secretary shall conduct annually 2 complete inspections. Such Secretary shall have the discretion to modify the inspection frequency for mineral activities that are conducted on a seasonal basis. Inspections shall continue under this subsection until final release of financial assurance.
						(3)
 (A)Any person who has reason to believe he or she is or may be adversely affected by mineral activities due to any violation of the requirements of a permit approved under this Act may request an inspection. The Secretary, or for National Forest System lands the Secretary of Agriculture, shall determine within 10 working days of receipt of the request whether the request states a reason to believe that a violation exists. If the person alleges and provides reason to believe that an imminent threat to the environment or danger to the health or safety of the public exists, the 10-day period shall be waived and the inspection shall be conducted immediately. When an inspection is conducted under this paragraph, the Secretary concerned shall notify the person requesting the inspection, and such person shall be allowed to accompany the Secretary concerned or the Secretary’s authorized representative during the inspection. The Secretary shall not incur any liability for allowing such person to accompany an authorized representative. The identity of the person supplying information to the Secretary relating to a possible violation or imminent danger or harm shall remain confidential with the Secretary if so requested by that person, unless that person elects to accompany an authorized representative on the inspection.
 (B)The Secretaries shall, by joint rule, establish procedures for the review of (i) any decision by an authorized representative not to inspect; or (ii) any refusal by such representative to ensure that remedial actions are taken with respect to any alleged violation. The Secretary concerned shall furnish such persons requesting the review a written statement of the reasons for the Secretary’s final disposition of the case.
							(b)Monitoring
 (1)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall require all operators to develop and maintain a monitoring and evaluation system that shall identify compliance with all requirements of a permit approved under this Act. The Secretary concerned may require additional monitoring to be conducted as necessary to assure compliance with the reclamation and other environmental standards of this Act. Such plan must be reviewed and approved by the Secretary and shall become a part of the explorations or operations permit.
 (2)The operator shall file reports with the Secretary, or for National Forest System lands the Secretary of Agriculture, on a frequency determined by the Secretary concerned, on the results of the monitoring and evaluation process, except that if the monitoring and evaluation show a violation of the requirements of a permit approved under this Act, it shall be reported immediately to the Secretary concerned. The Secretary shall evaluate the reports submitted pursuant to this paragraph, and based on those reports and any necessary inspection shall take enforcement action pursuant to this section. Such reports shall be maintained by the operator and by the Secretary and shall be made available to the public.
 (3)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall determine what information shall be reported by the operator pursuant to paragraph (3). A failure to report as required by the Secretary concerned shall constitute a violation of this Act and subject the operator to enforcement action pursuant to section 506.
						504.Citizens suits
 (a)In generalExcept as provided in subsection (b), any person may commence a civil action on his or her own behalf to compel compliance—
 (1)against any person (including the Secretary or the Secretary of Agriculture) who is alleged to be in violation of any of the provisions of this Act or any regulation promulgated pursuant to title III of this Act or any term or condition of any permit issued under title III of this Act; or
 (2)against the Secretary or the Secretary of Agriculture where there is alleged a failure of such Secretary to perform any act or duty under this Act, or to promulgate any regulation under this Act, which is not within the discretion of the Secretary concerned.
						The United States district courts shall have jurisdiction over actions brought under this section,
			 without regard to the amount in controversy or the citizenship of the
			 parties, including actions brought to apply any civil penalty under this
			 Act. The district courts of the United States shall have jurisdiction to
			 compel agency action unreasonably delayed, except that an action to compel
			 agency action reviewable under section 505 may only be filed in a United
			 States district court within the circuit in which such action would be
			 reviewable under section 505.(b)Exceptions
 (1)No action may be commenced under subsection (a) before the end of the 60-day period beginning on the date the plaintiff has given notice in writing of such alleged violation to the alleged violator and the Secretary, or for National Forest System lands the Secretary of Agriculture, except that any such action may be brought immediately after such notification if the violation complained of constitutes an imminent threat to the environment or to the health or safety of the public.
 (2)No action may be brought against any person other than the Secretary or the Secretary of Agriculture under subsection (a)(1) if such Secretary has commenced and is diligently prosecuting a civil or criminal action in a court of the United States to require compliance.
 (3)No action may be commenced under paragraph (2) of subsection (a) against either Secretary to review any rule promulgated by, or to any permit issued or denied by such Secretary if such rule or permit issuance or denial is judicially reviewable under section 505 or under any other provision of law at any time after such promulgation, issuance, or denial is final.
 (c)VenueVenue of all actions brought under this section shall be determined in accordance with section 1391 of title 28, United States Code.
 (d)CostsThe court, in issuing any final order in any action brought pursuant to this section may award costs of litigation (including attorney and expert witness fees) to any party whenever the court determines such award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Federal Rules of Civil Procedure.
 (e)Savings clauseNothing in this section shall restrict any right which any person (or class of persons) may have under chapter 7 of title 5, United States Code, under this section, or under any other statute or common law to bring an action to seek any relief against the Secretary or the Secretary of Agriculture or against any other person, including any action for any violation of this Act or of any regulation or permit issued under this Act or for any failure to act as required by law. Nothing in this section shall affect the jurisdiction of any court under any provision of title 28, United States Code, including any action for any violation of this Act or of any regulation or permit issued under this Act or for any failure to act as required by law.
					505.Administrative and judicial review
					(a)Review by secretary
						(1)
 (A)Any person issued a notice of violation or cessation order under section 506, or any person having an interest which is or may be adversely affected by such notice or order, may apply to the Secretary, or for National Forest System lands the Secretary of Agriculture, for review of the notice or order within 30 days after receipt thereof, or as the case may be, within 30 days after such notice or order is modified, vacated, or terminated.
 (B)Any person who is subject to a penalty assessed under section 506 may apply to the Secretary concerned for review of the assessment within 45 days of notification of such penalty.
 (C)Any person may apply to such Secretary for review of the decision within 30 days after it is made. (D)Pending a review by the Secretary or resolution of an administrative appeal, final decisions (except enforcement actions under section 506) shall be stayed.
 (2)The Secretary concerned shall provide an opportunity for a public hearing at the request of any party to the proceeding as specified in paragraph (1). The filing of an application for review under this subsection shall not operate as a stay of any order or notice issued under section 506.
 (3)For any review proceeding under this subsection, the Secretary concerned shall make findings of fact and shall issue a written decision incorporating therein an order vacating, affirming, modifying, or terminating the notice, order, or decision, or with respect to an assessment, the amount of penalty that is warranted. Where the application for review concerns a cessation order issued under section 506 the Secretary concerned shall issue the written decision within 30 days of the receipt of the application for review or within 30 days after the conclusion of any hearing referred to in paragraph (2), whichever is later, unless temporary relief has been granted by the Secretary concerned under paragraph (4).
 (4)Pending completion of any review proceedings under this subsection, the applicant may file with the Secretary, or for National Forest System lands the Secretary of Agriculture, a written request that the Secretary grant temporary relief from any order issued under section 506 together with a detailed statement giving reasons for such relief. The Secretary concerned shall expeditiously issue an order or decision granting or denying such relief. The Secretary concerned may grant such relief under such conditions as he or she may prescribe only if such relief shall not adversely affect the health or safety of the public or cause imminent environmental harm to land, air, or water resources.
 (5)The availability of review under this subsection shall not be construed to limit the operation of rights under section 504 (relating to citizen suits).
						(b)Judicial review
 (1)Any final action by the Secretaries of the Interior and Agriculture in promulgating regulations to implement this Act, or any other final actions constituting rulemaking to implement this Act, shall be subject to judicial review only in the United States Court of Appeals for the District of Columbia. Any action subject to judicial review under this subsection shall be affirmed unless the court concludes that such action is arbitrary, capricious, or otherwise inconsistent with law. A petition for review of any action subject to judicial review under this subsection shall be filed within 60 days from the date of such action, or after such date if the petition is based solely on grounds arising after the 60th day. Any such petition may be made by any person who commented or otherwise participated in the rulemaking or any person who may be adversely affected by the action of the Secretaries.
 (2)Final agency action under this subsection, including such final action on those matters described under subsection (a), shall be subject to judicial review in accordance with paragraph (4) and pursuant to section 1391 of title 28, United States Code, on or before 60 days from the date of such final action. Any action subject to judicial review under this subsection shall be affirmed unless the court concludes that such action is arbitrary, capricious, or otherwise inconsistent with law.
 (3)The availability of judicial review established in this subsection shall not be construed to limit the operations of rights under section 504 (relating to citizens suits).
 (4)The court shall hear any petition or complaint filed under this subsection solely on the record made before the Secretary or Secretaries concerned. The court may affirm or vacate any order or decision or may remand the proceedings to the Secretary or Secretaries for such further action as it may direct.
 (5)The commencement of a proceeding under this section shall not, unless specifically ordered by the court, operate as a stay of the action, order, or decision of the Secretary or Secretaries concerned.
 (c)CostsWhenever a proceeding occurs under subsection (a) or (b), at the request of any person, a sum equal to the aggregate amount of all costs and expenses (including attorney fees) as determined by the Secretary or Secretaries concerned or the court to have been reasonably incurred by such person for or in connection with participation in such proceedings, including any judicial review of the proceeding, may be assessed against either party as the court, in the case of judicial review, or the Secretary or Secretaries concerned in the case of administrative proceedings, deems proper if it is determined that such party prevailed in whole or in part, achieving some success on the merits, and that such party made a substantial contribution to a full and fair determination of the issues.
					506.Enforcement
					(a)Orders
 (1)If the Secretary, or for National Forest System lands the Secretary of Agriculture, or an authorized representative of such Secretary, determines that any person is in violation of any environmental protection requirement under title III or any regulation issued by the Secretaries to implement this Act, such Secretary or authorized representative shall issue to such person a notice of violation describing the violation and the corrective measures to be taken. The Secretary concerned, or the authorized representative of such Secretary, shall provide such person with a period of time not to exceed 30 days to abate the violation. Such period of time may be extended by the Secretary concerned upon a showing of good cause by such person. If, upon the expiration of time provided for such abatement, the Secretary concerned, or the authorized representative of such Secretary, finds that the violation has not been abated he or she shall immediately order a cessation of all mineral activities or the portion thereof relevant to the violation.
 (2)If the Secretary concerned, or the authorized representative of the Secretary concerned, determines that any condition or practice exists, or that any person is in violation of any requirement under a permit approved under this Act, and such condition, practice or violation is causing, or can reasonably be expected to cause—
 (A)an imminent danger to the health or safety of the public; or (B)significant, imminent environmental harm to land, air, water, or fish or wildlife resources,
							such Secretary or authorized representative shall immediately order a cessation of mineral
			 activities or the portion thereof relevant to the condition, practice, or
			 violation.(3)
 (A)A cessation order pursuant to paragraph (1) or (2) shall remain in effect until such Secretary, or authorized representative, determines that the condition, practice, or violation has been abated, or until modified, vacated or terminated by the Secretary or authorized representative. In any such order, the Secretary or authorized representative shall determine the steps necessary to abate the violation in the most expeditious manner possible and shall include the necessary measures in the order. The Secretary concerned shall require appropriate financial assurances to ensure that the abatement obligations are met.
 (B)Any notice or order issued pursuant to paragraph (1) or (2) may be modified, vacated, or terminated by the Secretary concerned or an authorized representative of such Secretary. Any person to whom any such notice or order is issued shall be entitled to a hearing on the record.
 (4)If, after 30 days of the date of the order referred to in paragraph (3)(A) the required abatement has not occurred, the Secretary concerned shall take such alternative enforcement action against the claim holder or operator (or any person who controls the claim holder or operator) as will most likely bring about abatement in the most expeditious manner possible. Such alternative enforcement action may include, but is not necessarily limited to, seeking appropriate injunctive relief to bring about abatement. Nothing in this paragraph shall preclude the Secretary, or for National Forest System lands the Secretary of Agriculture, from taking alternative enforcement action prior to the expiration of 30 days.
 (5)If a claim holder or operator (or any person who controls the claim holder or operator) fails to abate a violation or defaults on the terms of the permit, the Secretary, or for National Forest System lands the Secretary of Agriculture, shall forfeit the financial assurance for the plan as necessary to ensure abatement and reclamation under this Act. The Secretary concerned may prescribe conditions under which a surety may perform reclamation in accordance with the approved plan in lieu of forfeiture.
 (6)The Secretary, or for National Forest System lands the Secretary of Agriculture, shall not cause forfeiture of the financial assurance while administrative or judicial review is pending.
 (7)In the event of forfeiture, the claim holder, operator, or any affiliate thereof, as appropriate as determined by the Secretary by rule, shall be jointly and severally liable for any remaining reclamation obligations under this Act.
 (b)ComplianceThe Secretary, or for National Forest System lands the Secretary of Agriculture, may request the Attorney General to institute a civil action for relief, including a permanent or temporary injunction or restraining order, or any other appropriate enforcement order, including the imposition of civil penalties, in the district court of the United States for the district in which the mineral activities are located whenever a person—
 (1)violates, fails, or refuses to comply with any order issued by the Secretary concerned under subsection (a); or
 (2)interferes with, hinders, or delays the Secretary concerned in carrying out an inspection under section 503.
						Such court shall have jurisdiction to provide such relief as may be appropriate. Any relief granted
			 by the court to enforce an order under paragraph (1) shall continue in
			 effect until the completion or final termination of all proceedings for
			 review of such order unless the district court granting such relief sets
 it aside.(c)DelegationNotwithstanding any other provision of law, the Secretary may utilize personnel of the Office of Surface Mining Reclamation and Enforcement to ensure compliance with the requirements of this Act.
					(d)Penalties
 (1)Any person who fails to comply with any requirement of a permit approved under this Act or any regulation issued by the Secretaries to implement this Act shall be liable for a penalty of not more than $25,000 per violation. Each day of violation may be deemed a separate violation for purposes of penalty assessments.
 (2)A person who fails to correct a violation for which a cessation order has been issued under subsection (a) within the period permitted for its correction shall be assessed a civil penalty of not less than $1,000 per violation for each day during which such failure continues.
 (3)Whenever a corporation is in violation of a requirement of a permit approved under this Act or any regulation issued by the Secretaries to implement this Act or fails or refuses to comply with an order issued under subsection (a), any director, officer, or agent of such corporation who knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same penalties as may be imposed upon the person referred to in paragraph (1).
 (e)Suspensions or revocationsThe Secretary, or for National Forest System lands the Secretary of Agriculture, shall suspend or revoke a permit issued under title III, in whole or in part, if the operator—
 (1)knowingly made or knowingly makes any false, inaccurate, or misleading material statement in any mining claim, notice of location, application, record, report, plan, or other document filed or required to be maintained under this Act;
 (2)fails to abate a violation covered by a cessation order issued under subsection (a); (3)fails to comply with an order of the Secretary concerned;
 (4)refuses to permit an audit pursuant to this Act; (5)fails to maintain an adequate financial assurance under section 306;
 (6)fails to pay claim maintenance fees or other moneys due and owing under this Act; or (7)with regard to plans conditionally approved under section 305(c)(2), fails to abate a violation to the satisfaction of the Secretary concerned, or if the validity of the violation is upheld on the appeal which formed the basis for the conditional approval.
 (f)False statements; tamperingAny person who knowingly— (1)makes any false material statement, representation, or certification in, or omits or conceals material information from, or unlawfully alters, any mining claim, notice of location, application, record, report, plan, or other documents filed or required to be maintained under this Act; or
 (2)falsifies, tampers with, renders inaccurate, or fails to install any monitoring device or method required to be maintained under this Act,
						shall upon conviction, be punished by a fine of not more than $10,000, or by imprisonment for not
			 more than 2 years, or by both. If a conviction of a person is for a
			 violation committed after a first conviction of such person under this
			 subsection, punishment shall be by a fine of not more than $20,000 per day
			 of violation, or by imprisonment of not more than 4 years, or both. Each
			 day of continuing violation may be deemed a separate violation for
 purposes of penalty assessments.(g)Knowing violationsAny person who knowingly— (1)engages in mineral activities without a permit required under title III; or
 (2)violates any other requirement of a permit issued under this Act, or any condition or limitation thereof,
						shall upon conviction be punished by a fine of not less than $5,000 nor more than $50,000 per day
			 of violation, or by imprisonment for not more than 3 years, or both. If a
			 conviction of a person is for a violation committed after the first
			 conviction of such person under this subsection, punishment shall be a
			 fine of not less than $10,000 per day of violation, or by imprisonment of
 not more than 6 years, or both.(h)Knowing and willful violationsAny person who knowingly and willfully commits an act for which a civil penalty is provided in paragraph (1) of subsection (g) shall, upon conviction, be punished by a fine of not more than $50,000, or by imprisonment for not more than 2 years, or both.
 (i)DefinitionFor purposes of this section, the term person includes any officer, agent, or employee of a person. 507.RegulationsThe Secretary and the Secretary of Agriculture shall issue such regulations as are necessary to implement this Act. The regulations implementing title II, title III, title IV, and title V that affect the Forest Service shall be joint regulations issued by both Secretaries, and shall be issued no later than 180 days after the date of enactment of this Act.
 508.Effective dateThis Act shall take effect on the date of enactment of this Act, except as otherwise provided in this Act.
				BMiscellaneous Provisions
 511.Oil shale claimsSection 2511(f) of the Energy Policy Act of 1992 (30 U.S.C. 242(f) Public Law 102–486) is amended— (1)by striking as prescribed by the Secretary; and
 (2)by inserting before the period the following: in the same manner as required by title II and title III of the Hardrock Mining Reform and Reclamation Act of 2015. 512.Purchasing power adjustmentThe Secretary shall adjust all location fees, claim maintenance rates, penalty amounts, and other dollar amounts established in this Act for changes in the purchasing power of the dollar no less frequently than every 5 years following the date of enactment of this Act, employing the Consumer Price Index for All-Urban Consumers published by the Department of Labor as the basis for adjustment, and rounding according to the adjustment process of conditions of the Federal Civil Penalties Inflation Adjustment Act of 1990 (104 Stat. 890).
				513.Savings clause
 (a)Special Application of mining lawsNothing in this Act shall be construed as repealing or modifying any Federal law, regulation, order, or land use plan, in effect prior to the date of enactment of this Act that prohibits or restricts the application of the general mining laws, including laws that provide for special management criteria for operations under the general mining laws as in effect prior to the date of enactment of this Act, to the extent such laws provide for protection of natural and cultural resources and the environment greater than required under this Act, and any such prior law shall remain in force and effect with respect to claims located (or proposed to be located) or converted under this Act. Nothing in this Act shall be construed as applying to or limiting mineral investigations, studies, or other mineral activities conducted by any Federal or State agency acting in its governmental capacity pursuant to other authority. Nothing in this Act shall affect or limit any assessment, investigation, evaluation, or listing pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), or the Solid Waste Disposal Act (42 U.S.C. 3251 et seq.).
 (b)Effect on other Federal lawsThe provisions of this Act shall supersede the general mining laws, except for those parts of the general mining laws respecting location of mining claims that are not expressly modified by this Act. Except for the general mining laws, nothing in this Act shall be construed as superseding, modifying, amending, or repealing any provision of Federal law not expressly superseded, modified, amended, or repealed by this Act. Nothing in this Act shall be construed as altering, affecting, amending, modifying, or changing, directly or indirectly, any law which refers to and provides authorities or responsibilities for, or is administered by, the Environmental Protection Agency or the Administrator of the Environmental Protection Agency, including the Federal Water Pollution Control Act, title XIV of the Public Health Service Act (the Safe Drinking Water Act), the Clean Air Act, the Pollution Prevention Act of 1990, the Toxic Substances Control Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the Federal Food, Drug, and Cosmetic Act, the Motor Vehicle Information and Cost Savings Act, the Federal Hazardous Substances Act, the Endangered Species Act of 1973, the Atomic Energy Act, the Noise Control Act of 1972, the Solid Waste Disposal Act, the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, the Ocean Dumping Act, the Environmental Research, Development, and Demonstration Authorization Act, the Pollution Prosecution Act of 1990, and the Federal Facilities Compliance Act of 1992, or any statute containing an amendment to any of such Acts. Nothing in this Act shall be construed as modifying or affecting any provision of the Native American Graves Protection and Repatriation Act (Public Law 101–601) or any provision of the American Indian Religious Freedom Act (42 U.S.C. 1996), the National Historic Preservation Act (16 U.S.C. 470 et seq.), and the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb et seq.).
 (c)Protection of conservation areasIn order to protect the resources and values of National Conservation System units, the Secretary, as appropriate, shall utilize authority under this Act and other applicable law to the fullest extent necessary to prevent mineral activities that could have an adverse impact on the resources or values for which such units were established.
 (d)Sovereign immunity of Indian tribesNothing in this section shall be construed so as to waive the sovereign immunity of any Indian tribe.
 514.Availability of public recordsCopies of records, reports, inspection materials, or information obtained by the Secretary or the Secretary of Agriculture under this Act shall be made immediately available to the public, consistent with section 552 of title 5, United States Code, in central and sufficient locations in the county, multicounty, and State area of mineral activity or reclamation so that such items are conveniently available to residents in the area proposed or approved for mineral activities and on the Internet.
				515.Miscellaneous powers
 (a)In generalIn carrying out his or her duties under this Act, the Secretary, or for National Forest System lands the Secretary of Agriculture, may conduct any investigation, inspection, or other inquiry necessary and appropriate and may conduct, after notice, any hearing or audit, necessary and appropriate to carrying out his or her duties.
 (b)Ancillary powersIn connection with any hearing, inquiry, investigation, or audit under this Act, the Secretary, or for National Forest System lands the Secretary of Agriculture, is authorized to take any of the following actions:
 (1)Require, by special or general order, any person to submit in writing such affidavits and answers to questions as the Secretary concerned may reasonably prescribe, which submission shall be made within such reasonable period and under oath or otherwise, as may be necessary.
 (2)Administer oaths. (3)Require by subpoena the attendance and testimony of witnesses and the production of all books, papers, records, documents, matter, and materials, as such Secretary may request.
 (4)Order testimony to be taken by deposition before any person who is designated by such Secretary and who has the power to administer oaths, and to compel testimony and the production of evidence in the same manner as authorized under paragraph (3) of this subsection.
 (5)Pay witnesses the same fees and mileage as are paid in like circumstances in the courts of the United States.
 (c)EnforcementIn cases of refusal to obey a subpoena served upon any person under this section, the district court of the United States for any district in which such person is found, resides, or transacts business, upon application by the Attorney General at the request of the Secretary concerned and after notice to such person, shall have jurisdiction to issue an order requiring such person to appear and produce documents before the Secretary concerned. Any failure to obey such order of the court may be punished by such court as contempt thereof and subject to a penalty of up to $10,000 a day.
 (d)Entry and accessWithout advance notice and upon presentation of appropriate credentials, the Secretary, or for National Forest System lands the Secretary of Agriculture, or any authorized representative thereof—
 (1)shall have the right of entry to, upon, or through the site of any claim, mineral activities, or any premises in which any records required to be maintained under this Act are located;
 (2)may at reasonable times, and without delay, have access to records, inspect any monitoring equipment, or review any method of operation required under this Act;
 (3)may engage in any work and do all things necessary or expedient to implement and administer the provisions of this Act;
 (4)may, on any mining claim located under the general mining laws and maintained in compliance with this Act, and without advance notice, stop and inspect any motorized form of transportation that such Secretary has probable cause to believe is carrying locatable minerals, concentrates, or products derived therefrom from a claim site for the purpose of determining whether the operator of such vehicle has documentation related to such locatable minerals, concentrates, or products derived therefrom as required by law, if such documentation is required under this Act; and
 (5)may, if accompanied by any appropriate law enforcement officer, or an appropriate law enforcement officer alone, stop and inspect any motorized form of transportation which is not on a claim site if he or she has probable cause to believe such vehicle is carrying locatable minerals, concentrates, or products derived therefrom from a claim site on Federal lands or allocated to such claim site. Such inspection shall be for the purpose of determining whether the operator of such vehicle has the documentation required by law, if such documentation is required under this Act.
 516.Multiple mineral development and surface resourcesThe provisions of sections 4 and 6 of the Act of August 13, 1954 (30 U.S.C. 524 and 526), commonly known as the Multiple Minerals Development Act, and the provisions of section 4 of the Act of July 23, 1955 (30 U.S.C. 612), shall apply to all mining claims located under the general mining laws and maintained in compliance with such laws and this Act.
				517.Mineral materials
 (a)DeterminationsSection 3 of the Act of July 23, 1955 (30 U.S.C. 611), is amended— (1)by inserting (a) before the first sentence;
 (2)by inserting mineral materials, including but not limited to after varieties of in the first sentence; (3)by striking or cinders and inserting in lieu thereof cinders, and clay; and
 (4)by adding the following new subsection at the end thereof:  (b) (1)Subject to valid existing rights, after the date of enactment of the Hardrock Mining Reform and Reclamation Act of 2015, notwithstanding the reference to common varieties in subsection (a) and to the exception to such term relating to a deposit of materials with some property giving it distinct and special value, all deposits of mineral materials referred to in such subsection, including the block pumice referred to in such subsection, shall be subject to disposal only under the terms and conditions of the Materials Act of 1947.
 (2)For purposes of paragraph (1), the term valid existing rights means that a mining claim located for any such mineral material— (A)had and still has some property giving it the distinct and special value referred to in subsection (a), or as the case may be, met the definition of block pumice referred to in such subsection;
 (B)was properly located and maintained under the general mining laws prior to the date of enactment of the Hardrock Mining Reform and Reclamation Act of 2015;
 (C)was supported by a discovery of a valuable mineral deposit within the meaning of the general mining laws as in effect immediately prior to the date of enactment of the Hardrock Mining Reform and Reclamation Act of 2015; and
 (D)that such claim continues to be valid under this Act.. (b)Mineral materials disposal clarificationSection 4 of the Act of July 23, 1955 (30 U.S.C. 612), is amended—
 (1)in subsection (b) by inserting and mineral material after vegetative; and (2)in subsection (c) by inserting and mineral material after vegetative.
 (c)Conforming amendmentSection 1 of the Act of July 31, 1947, entitled An Act to provide for the disposal of materials on the public lands of the United States (30 U.S.C. 601 et seq.) is amended by striking common varieties of in the first sentence. (d)Short titles (1)Surface resourcesThe Act of July 23, 1955, is amended by inserting after section 7 the following new section:
							
 8.This Act may be cited as the Surface Resources Act of 1955.. (2)Mineral materialsThe Act of July 31, 1947, entitled An Act to provide for the disposal of materials on the public lands of the United States (30 U.S.C. 601 et seq.) is amended by inserting after section 4 the following new section:
							
 5.This Act may be cited as the Materials Act of 1947.. (e)Repeals (1)Subject to valid existing rights, the Act of August 4, 1892 (chapter 375; 27 Stat. 348; 30 U.S.C. 161), commonly known as the Building Stone Act, is hereby repealed.
 (2)Subject to valid existing rights, the Act of January 31, 1901 (chapter 186; 31 Stat. 745; 30 U.S.C. 162), commonly known as the Saline Placer Act, is hereby repealed.
						VIGood Samaritan Cleanup of Abandoned Hardrock Mines
 601.Short titleThis title may be cited as the Good Samaritan Cleanup of Abandoned Hardrock Mines Act of 2015. 602.Findings; purposes (a)FindingsCongress finds that—
 (1)the Federal Government and State governments have encouraged hardrock mining in the United States through a wide variety of laws, policies, and actions;
 (2)mining operations produce metals and minerals that have important social benefits and values; (3)many areas in the United States at which historic mining operations took place are now the locations of inactive and abandoned mine sites;
 (4)the mining activities that took place prior to the enactment of modern environmental laws often disturbed public and private land, and those disturbances led to environmental pollution, including the discharge of pollutants into surface water and groundwater;
 (5)many of the individuals and corporate owners and operators of mines the actions of which caused the pollution described in paragraph (4) are no longer alive or in existence;
 (6)many of the historic mining sites have polluted the environment for more than a century and, unless remedied, will continue to do so indefinitely;
 (7)unabated discharges from inactive and abandoned mines will continue to pollute surface water, groundwater, and soils;
 (8)many of the streams and water bodies impacted by acid mine drainage are important resources for fish and wildlife, recreation, drinking water, agriculture, and other public purposes;
 (9)some of the remaining owners and operators of historic mine sites do not have adequate resources to properly conduct the remediation of the mine sites under applicable environmental laws;
 (10)from time to time, States, individuals, and companies are willing to remediate historic mine sites for the public good as Good Samaritans, despite the fact that those States, individuals, and companies are not legally required to do so;
 (11)Good Samaritan remediation activities may— (A)vary in size and complexity;
 (B)reflect a myriad of methods by which mine residue may be cleaned up; and (C)include, among other activities—
 (i)the removal, relocation, or management of tailings or other waste piles; (ii)passive or active water treatment; and
 (iii)runoff or runon controls; (12)the potential obligations, requirements, and liabilities under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) that may attach to Good Samaritans as the result of the conduct by the Good Samaritans of remediation activities can dissuade potential Good Samaritans from acting for the public good;
 (13)it is in the interest of the United States, the States, and local communities to remediate historic mine sites—
 (A)in appropriate circumstances and to the maximum extent practicable; and (B)so that the detrimental environmental impacts of the historic mine sites are lessened in the future; and
 (14)if appropriate protections are provided to Good Samaritans, Good Samaritans will have a greater incentive to remediate historic mine sites for the public good.
 (b)PurposesThe purposes of this title are— (1)to encourage the partial or complete remediation of inactive and abandoned mine sites for the public good by individuals or entities that are not legally responsible for the remediation;
 (2)to allow any individual or entity not legally responsible for environmental conditions relating to an inactive or abandoned mine site—
 (A)to make further progress toward the goal of meeting water quality standards in all water of the United States; and
 (B)to improve other environmental media affected by past mining activities at the inactive or abandoned mine site without incurring any obligation or liability with respect to the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (3)to ensure that remediation activities performed by Good Samaritans— (A)result in actual and significant environmental benefits; and
 (B)are carried out— (i)with the approval and agreement, and at the discretion, of affected Federal, State, and tribal authorities;
 (ii)in a manner that enables the public to conduct a review of, and submit comments relating to, the remediation activities; and
 (iii)in a manner that is beneficial to the environment and each community affected by the remediation activities; and
 (4)to further the innovations of, and cooperation among, the Federal Government, State and tribal governments, private individuals, and corporations to accelerate efforts relating to conservation and environmental restoration.
 603.ScopeNothing in this title (or an amendment made by this title)— (1)reduces any existing liability; or
 (2)facilitates the conduct of any mining or processing other than the conduct of any mining or processing that is required for the remediation of historic mine residue for the public good.
 604.Good Samaritan discharge permitsSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
				
					(s)Good samaritan discharge permits
 (1)DefinitionsIn this subsection: (A)Cooperating person (i)In generalThe term cooperating person means any person that—
 (I)is a Good Samaritan; (II)assists a permittee in the remediation of an inactive or abandoned mine site; and
 (III)is identified in a Good Samaritan discharge permit issued under paragraph (2). (ii)InclusionThe term cooperating person includes the Federal Government.
 (B)Eligible applicantThe term eligible applicant means a person that— (i)is a Good Samaritan; and
 (ii)proposes a project, the purpose of which is to remediate, in whole or in part, actual or threatened pollution caused by historic mine residue at an inactive or abandoned mine site.
 (C)Good SamaritanThe term Good Samaritan means a person that, with respect to historic mine residue at an inactive or abandoned mine site— (i)had no role in the creation of the historic mine residue;
 (ii)had no role in creating any environmental pollution caused by the historic mine residue; and (iii)is not liable under any Federal, State, tribal, or local law for the remediation of the historic mine residue.
								(D)Historic mine residue
 (i)In generalThe term historic mine residue means mine residue or any condition resulting from activities at an inactive or abandoned mine site prior to October 18, 1972, that—
 (I)causes or contributes to the actual or threatened discharge of pollutants from the inactive or abandoned mine site; or
 (II)otherwise pollutes the environment. (ii)InclusionsThe term historic mine residue includes—
 (I)ores and minerals that— (aa)were mined during the active operation of an inactive or abandoned mine site; and
 (bb)contribute to acid mine drainage or other environmental pollution; (II)equipment (including materials in equipment);
 (III)any waste or material resulting from any extraction, beneficiation, or other processing activity that occurred during the active operation of an inactive or abandoned mine site; and
 (IV)any acidic or otherwise polluted flow in surface water or groundwater that originates from an inactive or abandoned mine site.
 (E)Identifiable owner or operatorThe term identifiable owner or operator means a person that is— (i)legally responsible under section 301 for a discharge that originates from an inactive or abandoned mine site; and
 (ii)financially capable of complying with each requirement described in this section and section 301. (F)Inactive or abandoned mine site (i)In generalThe term inactive or abandoned mine site means a mine site (including associated facilities) that—
 (I)is located in the United States; (II)was used for the production of a mineral other than coal;
 (III)has historic mine residue; and (IV)is no longer actively mined on the date on which an eligible applicant submits to a permitting authority a remediation plan relating to an application for a Good Samaritan discharge permit under paragraph (3)(B) for the remediation of the mine site.
 (ii)ExclusionsThe term inactive or abandoned mine site does not include a mine site (including associated facilities) that is— (I)in a temporary shutdown;
 (II)included on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)); or
 (III)the subject of an ongoing or planned remedial action carried out in accordance with the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.). (G)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (H)PermitteeThe term permittee means a person that is issued a Good Samaritan discharge permit under this subsection. (I)Permitting authority (i)In generalExcept as provided in clause (ii), the term permitting authority means the Administrator.
 (ii)ExceptionIn the case of a State or Indian tribe with an approved permitting program under paragraph (2)(B), the term permitting authority means the head of the permitting program of the State or Indian tribe.
 (J)PersonThe term person includes— (i)an individual;
 (ii)a firm; (iii)a corporation;
 (iv)an association; (v)a partnership;
 (vi)a consortium; (vii)a joint venture;
 (viii)a commercial entity; (ix)a nonprofit organization;
 (x)the Federal Government; (xi)a State (including a political subdivision of a State);
 (xii)an interstate entity; (xiii)a commission; and
 (xiv)an Indian tribe. (2)Good samaritan discharge permits (A)In generalA permitting authority may issue a Good Samaritan discharge permit to an eligible applicant in concurrence, if applicable, with—
 (i)the State in which the proposed inactive or abandoned mine site remediation project is located; or (ii)the Federal agency or Indian tribe that owns or has jurisdiction over the site at which the proposed inactive or abandoned mine site remediation project is located.
 (B)State or tribal programsThe Administrator shall approve a State or tribal program for the issuance of Good Samaritan discharge permits if—
 (i)the State or Indian tribe has, as of the date of enactment of this subsection, authority to issue a permit under subsection (b); and
 (ii)the State or Indian tribe requests such authority. (3)Permit process (A)ScopeAn eligible applicant may apply for a Good Samaritan discharge permit to conduct remediation activities at any inactive or abandoned mine site from which there is, or may be, a discharge or a threatened discharge of pollutants into any water of the United States.
 (B)Remediation planTo apply for a Good Samaritan discharge permit under subparagraph (A), an eligible applicant shall submit to the permitting authority an application that contains a remediation plan that, to the extent known by the eligible applicant as of the date on which the application is submitted, contains—
 (i)an identification of— (I)the eligible applicant (including any cooperating person) with respect to the remediation plan;
 (II)the mine site that is the subject of the remediation plan (including such documentation as the permitting authority determines to be sufficient to demonstrate to the permitting authority that the mine site is an inactive or abandoned mine site); and
 (III)each body of water of the United States that is affected by actual or threatened discharges from the inactive or abandoned mine site;
 (ii)a description of— (I)the baseline conditions of each body of water described in clause (i)(III) as of the date on which the eligible applicant submits the application, including—
 (aa)the nature and extent of any adverse impact on the quality of each body of water caused by the drainage of historic mine residue or other discharges from the inactive or abandoned mine site; and
 (bb)as applicable, the level of any pollutant in each body of water that has resulted in an adverse impact described in item (aa);
 (II)the conditions of the inactive or abandoned mine site that cause adverse impacts to the quality of each body of water described in clause (i)(III);
 (III)the reasonable efforts taken by the eligible applicant to identify identifiable owners or operators of the inactive or abandoned mine site that is the subject of the application;
 (IV)each remediation goal and objective proposed by the eligible applicant, including— (aa)each pollutant to be addressed by the remediation plan; and
 (bb)each action that the eligible applicant proposes to take that, to the maximum extent reasonable and practicable under the circumstances, will assist in the attainment of each applicable water quality standard;
 (V)the practices (including a schedule and estimated completion date for the implementation of each practice) that are proposed by the eligible applicant to meet each remediation goal and objective described in subclause (IV), including—
 (aa)in the case of a new remediation project, the preliminary system design and construction, operation, and maintenance plans relating to the new remediation project; and
 (bb)in the case of an existing remediation project, available system design and construction, operation, and maintenance plans and any planned improvements with respect to the existing remediation project;
 (VI)any proposed recycling or reprocessing of historic mine residue to be conducted by the eligible applicant (including a description of how each proposed recycling or reprocessing activity relates to the remediation of an inactive or abandoned mine site);
 (VII)the monitoring or other forms of assessment that will be undertaken by the eligible applicant to evaluate the success of the practices described in subclause (V) during and after the implementation of the remediation plan, with respect to the baseline conditions;
 (VIII)each contingency plan that is designed for responding to unplanned adverse events (including the practices to be implemented to achieve each remediation goal and objective described in subclause (IV));
 (IX)the legal authority of the eligible applicant to enter, and conduct activities at, the inactive or abandoned mine site that is the subject of the remediation plan; and
 (X)any public outreach activity to be conducted by the eligible applicant; (iii)an explanation of the manner by which the practices described in clause (ii)(V) are expected to achieve each remediation goal and objective described in clause (ii)(IV);
 (iv)a schedule for the periodic reporting by the eligible applicant with respect to any progress in implementing the remediation plan;
 (v)a budget for the remediation plan that includes a description of each funding source that will support the implementation of the remediation plan, including—
 (I)each practice described in clause (ii)(VIII); (II)each action described in clause (ii)(IV)(bb); and
 (III)each monitoring or other appropriate activity described in clause (ii)(VII); and (vi)any other additional information requested by the Administrator to clarify the remediation plan and each proposed activity covered by the remediation plan.
 (C)Certification of planAn application for a Good Samaritan discharge permit submitted by an eligible applicant to a permitting authority under subparagraph (B) shall be signed and certified in a manner consistent with section 122.22 of title 40, Code of Federal Regulations.
							(D)Investigative measures
 (i)In generalA Good Samaritan discharge permit may include a program of investigative measures to be completed prior to the remediation of the inactive or abandoned mine site that is the subject of the permit if the permitting authority, upon the receipt of the application of an eligible applicant for a Good Samaritan discharge permit, determines the program of investigative measures to be appropriate.
 (ii)Program requirementsAny water sampling included in the program of investigative measures described in clause (i) shall be conducted by an eligible applicant in accordance with any applicable method described in part 136 of title 40, Code of Federal Regulations.
 (iii)Requirements relating to samplesIn conducting a program of investigative measures described in clause (i), an eligible applicant shall—
 (I)ensure that each sample collected under the program is representative of the conditions present at the inactive or abandoned mine site that is the subject of the program; and
 (II)retain records of all sampling events for a period of not less than 3 years. (iv)Initial plan (I)In generalIf an eligible applicant proposes to conduct a program of investigative measures, the eligible applicant shall submit to the permitting authority a plan that contains, to the extent known by the eligible applicant as of the date on which the eligible applicant submits the application—
 (aa)each description required under subclauses (I), (II), and (IV) through (VIII) of subparagraph (B)(ii);
 (bb)the explanation required under subparagraph (B)(iii); (cc)the schedule required under subparagraph (B)(iv); and
 (dd)the budget required under subparagraph (B)(v). (II)Responsibility to supplement descriptionsAn eligible applicant that conducts a program of investigative measures shall, based on the results of the program, supplement each item described in subclause (I), as necessary.
 (v)Report of resultsThe results of the program of investigative measures shall be— (I)detailed in a report for the permitting agency; and
 (II)made available by the applicant to any member of the public that requests the report. (vi)Permit modificationBased upon the results of the investigative measures, a Good Samaritan discharge permit may be modified pursuant to the permit procedures described in this subsection.
 (vii)Option to decline remediationA Good Samaritan discharge permit may allow the permittee to decline to undertake remediation based on the results of the investigative sampling program, if—
 (I)the program of investigative measures is authorized under this subparagraph; and (II)the activities under the program of investigative measures have not resulted in surface water quality conditions, taken as a whole, that are worse than the baseline condition of bodies of water described in subparagraph (B)(ii)(I).
									(E)Review of application
 (i)Initial reviewThe permitting authority shall— (I)review each application submitted by an eligible applicant for a Good Samaritan discharge permit;
 (II)provide to the public, with respect to the Good Samaritan discharge permit— (aa)notice and a reasonable opportunity to comment; and
 (bb)a public hearing; (III)if the Administrator is the permitting authority, provide a copy of the application to each affected State, Indian tribe, and other Federal agency; and
 (IV)determine whether the application for the Good Samaritan discharge permit meets each requirement described in subparagraph (B).
 (ii)Requirements not metIf the permitting authority determines that an application for a Good Samaritan discharge permit does not meet each requirement described in subparagraph (B), the permitting authority shall—
 (I)notify the eligible applicant that the application is disapproved and explain the reasons for the disapproval; and
 (II)allow the eligible applicant to submit a revised application. (iii)Requirements metIf the permitting authority determines that an application for a Good Samaritan discharge permit meets each requirement described in subparagraph (B), the permitting authority shall notify the eligible applicant that the application is accepted.
 (F)Permit issuanceAfter notice and opportunity for public comment with respect to a Good Samaritan discharge permit proposed by a permitting authority to be issued under this subsection (including any additional requirement that the permitting authority determines would facilitate the implementation of this subsection), the permitting authority may issue a permit to an eligible applicant if—
 (i)the permitting authority determines that— (I)relative to the resources identified by the eligible applicant for funding the proposed remediation activity, the eligible applicant has made a reasonable effort to identify identifiable owners or operators under subparagraph (B)(ii)(III);
 (II)no identifiable owner or operator exists (except, with respect to Federal land, where the only identifiable owner or operator is the Federal Government);
 (III)taking into consideration each funding source (including the amount of each funding source) identified by the eligible applicant for the proposed remediation activity in accordance with subparagraph (B)(v), the remediation plan of the eligible applicant demonstrates that the implementation of the remediation plan will—
 (aa)assist in the attainment of applicable water quality standards to the extent reasonable and practicable under the circumstances; and
 (bb)not result in water quality that is worse than the baseline water condition described in subparagraph (B)(ii)(I);
 (IV)the eligible applicant has provided adequate evidence of financial resources that will enable the eligible applicant to complete the proposed project of the eligible applicant; and
 (V)the proposed project of the eligible applicant meets the requirements of this section; (ii)any Federal, State, or tribal land management agency with jurisdiction over any inactive or abandoned mine site that is the subject of the proposed permit, or any public trustee for natural resources affected by historic mine residue associated with any inactive or abandoned mine site that is the subject of the proposed permit, does not object to the issuance of the permit; and
 (iii)if the Administrator is the permitting authority, the affected State or Indian tribe concurs with the issuance of the permit.
 (G)Deadline relating to approval or denial of applicationNot later than 180 days after the date of receipt by a permitting authority of an application for a Good Samaritan discharge permit that the permitting authority determines to be complete, the permitting authority shall—
 (i)issue to the eligible applicant a Good Samaritan discharge permit; or (ii)deny the application of the eligible applicant for a Good Samaritan discharge permit.
								(H)Modification of permit
 (i)Approval and disapproval processIn accordance with clause (ii), after the date of receipt by a permitting authority of a written request by a permittee to modify the Good Samaritan discharge permit of the permittee, the permitting authority shall approve or disapprove the request for modification.
 (ii)Permit modificationA permit modification that is approved by a permitting authority under this subparagraph shall be— (I)by agreement between the permittee and the permitting authority and, if the Administrator is the permitting authority, the affected State or Indian tribe;
 (II)subject to— (aa)a period of public notice and comment; and
 (bb)a public hearing; (III)in compliance with each standard described in subparagraph (F)(i)(III); and
 (IV)immediately reflected in, and applicable to, the Good Samaritan discharge permit. (4)Contents of permits (A)In generalA Good Samaritan discharge permit shall—
 (i)contain— (I)a remediation plan approved by the permitting authority; and
 (II)any additional requirement that the permitting authority establishes by regulation under paragraph (10); and
 (ii)provide for compliance with, and implementation of, the remediation plan and any additional requirement described in clause (i)(II).
 (B)ScopeA Good Samaritan discharge permit shall authorize only those activities that are required for the remediation of historic mine residue at an inactive or abandoned mine site, as determined by the permitting authority.
 (C)ReviewA Good Samaritan discharge permit shall contain a schedule for review, to be conducted by the permitting authority, to determine compliance by the permittee with each condition and limitation of the permit.
							(5)Effect of permit compliance
							(A)Compliance with Act
 (i)In generalA Good Samaritan discharge permit issued under this subsection shall authorize the permittee, and any cooperating persons, to carry out each activity described in the Good Samaritan discharge permit.
 (ii)Compliance with permitCompliance by the permittee, and any cooperating persons, with respect to the Good Samaritan discharge permit shall constitute compliance with this Act.
 (B)Scope of liabilityExcept as provided in paragraph (6), the issuance of a Good Samaritan discharge permit to a permittee relieves the permittee, and any cooperating person, of each obligation and liability under this Act.
 (6)Failure to complyIf a permittee, or any cooperating person fails to comply with any condition or limitation of the permit, the permittee, or cooperating person, shall be subject to liability only under section 309.
						(7)Termination of permit
 (A)In generalA permitting authority shall terminate a Good Samaritan discharge permit if— (i)the permittee successfully completes the implementation of the remediation plan; or
								(ii)
 (I)any discharge covered by the Good Samaritan discharge permit becomes subject to a permit issued for other development that is not part of the implementation of the remediation plan;
 (II)the permittee seeking termination of coverage, and any cooperating person with respect to the remediation plan of the permittee, is not a participant in the development; and
 (III)the permitting authority, upon request of the permittee, agrees that the permit should be terminated.
									(B)Unforseen circumstances
 (i)In generalExcept as provided in clause (ii), the permitting authority, in cooperation with the permittee, shall seek to modify a Good Samaritan discharge permit to take into account any event or condition encountered by the permittee if the event or condition encountered by the permittee—
 (I)significantly reduces the feasibility, or significantly increases the cost, of completing the remediation project that is the subject of the Good Samaritan discharge permit;
 (II)was not— (aa)contemplated by the permittee; or
 (bb)taken into account in the remediation plan of the permittee; and (III)is beyond the control of the permittee, as determined by the permitting authority.
 (ii)ExceptionIf a permittee described in clause (i) does not agree to a modification of the Good Samaritan discharge permit of the permittee, or the permitting authority determines that remediation activities conducted by the permittee pursuant to the permit have resulted or will result in surface water quality conditions that, taken as a whole, are or will be worse than the baseline water conditions described in paragraph (3)(B)(ii)(I), the permitting authority shall terminate the permit.
								(C)No enforcement liability
 (i)DischargesSubject to clause (ii), and except as provided in clause (iii), the permittee of a permit, or a cooperating person with respect to the remediation plan of the permittee, shall not be subject to enforcement under any provision of this Act for liability for any past, present, or future discharges at or from the abandoned or inactive mining site that is the subject of the permit.
 (ii)Other partiesClause (i) does not limit the liability of any person that is not described in clause (i). (iii)Violation of permit prior to terminationThe discharge of liability for a permittee of a permit, or a cooperating person with respect to the remediation plan of the permittee, under clause (i) shall not apply with respect to any violation of the permit that occurs before the date on which the permit is terminated.
								(8)Limitations
 (A)Emergency powersNothing in this subsection limits the authority of the Administrator to exercise any emergency power under section 504 with respect to persons other than a permittee and any cooperating persons.
							(B)Prior violations
 (i)Actions and reliefExcept as provided in clause (ii), with respect to a violation of this subsection or section 301(a) committed by any person prior to the issuance of a Good Samaritan discharge permit under this subsection, the issuance of the Good Samaritan discharge permit does not preclude any enforcement action under section 309.
								(ii)Exceptions
 (I)Scope of permitIf a Good Samaritan discharge permit covers remediation activities carried out by the permittee on a date before the issuance of the Good Samaritan discharge permit, clause (i) shall not apply to any action that is based on any condition that results from the remediation activities.
 (II)Other partiesA permittee shall not be subject to any action under section 309 or 505 for any violation committed by any other party.
 (C)Obligations of States and indian tribesExcept as otherwise provided in this section, nothing in this subsection limits any obligation of a State or Indian tribe described in section 303.
							(D)Other development
 (i)In generalAny development of an inactive or abandoned mine site (including any activity relating to mineral exploration, processing, beneficiation, or mining), including development by a permittee or any cooperating person, not authorized in a permit issued by the permitting authority under this subsection shall be subject to this Act.
 (ii)Commingling of dischargesThe commingling of any other discharge or water with any discharge or water subject to a Good Samaritan discharge permit issued under this subsection shall not limit or reduce the liability of any person associated with the water or discharge that is not subject to the Good Samaritan discharge permit.
 (E)Recoverable valueA Good Samaritan to whom a permit is issued may sell or use materials recovered during the implementation of the plan only if the proceeds of any such sale are used to defray the costs of—
 (i)remediation of the site addressed in the permit; or (ii)voluntary remediation of any other inactive or abandoned mine site covered by a permit issued under this section.
								(F)State certification
 (i)In generalExcept as provided in clause (ii), to the extent that this subsection relates to water quality standards, certification under section 401 shall not apply to any Good Samaritan discharge permit issued under this subsection.
 (ii)ExceptionIn any case in which certification under section 401 would otherwise be required, no Good Samaritan discharge permit shall be issued by a permitting authority under this subsection without the concurrence of—
 (I)the State in which the site of the discharge is located; or (II)the Indian tribe that owns or has jurisdiction over the site on which a remediation project is proposed.
 (G)State and tribal reclamation programsNo State, Indian tribe, or other person shall be required to obtain a Good Samaritan discharge permit pursuant to this subsection for any discharge, including any discharge associated with the remediation of an inactive or abandoned mine site with respect to the conduct of reclamation work under a State or tribal abandoned mine reclamation plan approved under title IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.).
 (9)Liability of other partiesNothing in this subsection (including any result caused by any action taken by a permittee or a cooperating person) limits the liability of any person other than a permittee or a cooperating person under this Act or any other law.
						(10)Regulations
 (A)In generalSubject to subparagraph (B), not later than 1 year after the date of enactment of this subsection, after providing for public notice and an opportunity to comment and a public hearing, the Administrator, in consultation with the Secretary of the Interior and the Secretary of Agriculture, and appropriate State, tribal, and local officials, shall promulgate regulations to establish—
 (i)generally applicable requirements for remediation plans described in paragraph (3)(B); and (ii)any other requirement that the Administrator determines to be necessary.
 (B)Specific requirements before promulgation of regulationsBefore the date on which the Administrator promulgates regulations under subparagraph (A), a permitting authority may establish, on a case-by-case basis, specific requirements that the permitting authority determines would facilitate the implementation of this subsection with respect to a Good Samaritan discharge permit issued to a permittee.
							(11)Funding
 (A)Eligibility for Section 319 grantsA permittee shall be eligible to apply for a grant under section 319(h). (B)GrantsSubject to the availability of appropriated funds, the Administrator may award to any permittee a grant to assist the permittee in implementing a remediation plan with respect to a Good Samaritan discharge permit of the permittee.
							(12)Report to Congress
 (A)In generalNot later than 1 year before the date of termination of the authority of the permitting authority under paragraph (13), the Administrator shall submit to Congress a report describing the activities authorized by this subsection.
 (B)ContentsThe report required under subparagraph (A) shall contain, at a minimum— (i)a description of—
 (I)each Good Samaritan discharge permit issued under this subsection; (II)each permittee;
 (III)each inactive or abandoned mine site addressed by a Good Samaritan discharge permit issued under this subsection (including each body of water and the baseline water quality of each body of water affected by each inactive or abandoned mine site);
 (IV)the status of the implementation of each remediation plan associated with each Good Samaritan discharge permit issued under this subsection (including specific progress that each remediation activity conducted by a permittee pursuant to each Good Samaritan discharge permit has made toward achieving the goals and objectives of the remediation plan); and
 (V)each enforcement action taken by the Administrator or applicable State or Indian tribe concerning a Good Samaritan discharge permit issued under this subsection (including the disposition of the action);
 (ii)a summary of each remediation plan associated with a Good Samaritan discharge permit issued under this subsection, including—
 (I)the goals and objectives of the remediation plan; (II)the budget of the activities conducted pursuant to the remediation plan; and
 (III)the practices to be employed by each permittee in accordance with the remediation plan of the permittee to reduce, control, mitigate, or eliminate adverse impacts to the quality of applicable bodies of water; and
 (iii)any recommendations that may be proposed by the Administrator to modify any law (including this subsection and any regulation promulgated under paragraph (10)) to facilitate the improvement of water quality through the remediation of inactive or abandoned mine sites.
 (13)Termination of authorityThe authority granted to the permitting authority under this subsection to issue Good Samaritan discharge permits terminates on the date that is 10 years after the date of enactment of this subsection.
 (14)SeverabilityIf any provision of this subsection, or the application of any provision of this subsection to any person or circumstance, is held invalid, the application of such provision to other persons or circumstances, and the remainder of this subsection, shall not be affected thereby..
			
